Exhibit 10.1

EXECUTION COPY

CAREFUSION CORPORATION

PURCHASE AGREEMENT

July 14, 2009

To the Representatives named

in Schedule I hereto of

the Initial Purchasers named in

Schedule II hereto

Ladies and Gentlemen:

CareFusion Corporation, a Delaware corporation (the “Company”), proposes to
issue and sell to the several initial purchasers named in Schedule II hereto
(the “Initial Purchasers”), acting severally and not jointly, the respective
amounts set forth in Schedule II of $250 million aggregate principal amount of
the Company’s 4.125% Notes due 2012 (the “2012 Notes”), $450 million aggregate
principal amount of the Company’s 5.125% Notes due 2014 (the “2014 Notes”) and
$700 million aggregate principal amount of the Company’s 6.375% Notes due 2019
(the “2019 Notes” and, together with the 2012 Notes and the 2014 Notes, the
“Securities”). Deutsche Bank Securities Inc., Goldman, Sachs & Co. and UBS
Securities LLC (collectively, the “Representatives”) have agreed to act as the
representatives of the several Initial Purchasers in connection with the
offering and sale of the Securities.

The Securities will be issued pursuant to an indenture, to be dated as of
July 21, 2009 (the “Base Indenture”), between the Company and Deutsche Bank
Trust Company Americas, as trustee (or any successor thereto, the “Trustee”), as
supplemented by the first supplemental indenture, to be dated as of July 21,
2009 (the “First Supplemental Indenture,” and, together with the Base Indenture,
the “Indenture”). The Securities will be issued only in book-entry form in the
name of Cede & Co., as nominee of The Depository Trust Company (the
“Depositary”) pursuant to a letter of representations, to be dated on or before
the Closing Date (as defined below) (the “DTC Agreement”), among the Company,
the Trustee and the Depositary.

The Securities are being offered and sold in connection with the distribution of
at least 80.1% of the outstanding common stock, par value $0.01, of the Company
to shareholders of Cardinal Health, Inc., an Ohio corporation (“Cardinal
Health”) (the “Separation Transaction”), pursuant to a separation agreement,
among the Company and Cardinal Health (the “Separation Agreement,” and, together
with the other agreements identified on Annex A hereto, the “Separation
Documents”).

All of the net proceeds from the issuance of the Securities (net of initial
purchasers’ discount) as provided in this Agreement (together with any interest
accruing thereon pursuant to the terms of the Escrow Agreement (as defined
below), the “Escrowed Funds”) will be deposited into an escrow account (the
“Escrow Account”) under an escrow agreement, to be dated the Closing Date
between the Company and Deutsche Bank Trust Company Americas, as escrow agent,
in the form attached hereto as Exhibit A (the “Escrow Agreement”).

 

1



--------------------------------------------------------------------------------

If the Separation Transaction has been consummated and other conditions are
satisfied, the Escrowed Funds will be released to the Company from the Escrow
Account. If the Separation Transaction has not been consummated prior to 2:00
p.m. (New York City time) on November 1, 2009, or if Cardinal Health publicly
announces that it has determined to abandon the Separation Transaction prior to
such time, the Escrowed Funds will be used to redeem all of the Securities as
provided under Section 3.1 of the First Supplemental Indenture. The time and
date of the release of the Escrowed Funds from the Escrow Account is referred to
herein as the “Escrow Release Date” and the period commencing on the Closing
Date and ending on the Escrow Release Date is referred to herein as the “Escrow
Period”.

The holders of the Securities will be entitled to the benefits of a registration
rights agreement, to be dated as of the Closing Date (the “Registration Rights
Agreement”), among the Company and the Initial Purchasers, pursuant to which the
Company will agree to file with the Securities and Exchange Commission (the
“Commission”), under the circumstances set forth therein, (i) a registration
statement under the Securities Act of 1933, as amended (the “Act,” which term,
as used herein, includes the rules and regulations of the Commission promulgated
thereunder) relating to other series of debt securities of the Company with
terms substantially identical to the Securities (the “Exchange Securities”) to
be offered in exchange for the Securities (the “Exchange Offer”) and (ii) to the
extent required by the Registration Rights Agreement, a shelf registration
statement pursuant to Rule 415 of the Act relating to the resale by certain
holders of the Securities, and in each case, to use its reasonable best efforts
to cause such registration statements to be declared effective.

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Time of Sale Information (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) at any
time after the time this Agreement is executed by the parties hereto (the “Time
of Execution”). The Securities are to be offered and sold to or through the
Initial Purchasers without being registered with the Commission under the Act,
in reliance upon exemptions therefrom. Pursuant to the terms of the Securities
and the Indenture, investors who acquire Securities shall be deemed to have
agreed that Securities may only be resold or otherwise transferred, after the
date hereof, if such Securities are registered for sale under the Act or if an
exemption from the registration requirements of the Act is available (including
the exemptions afforded by Rule 144A under the Act (“Rule 144A”) or Regulation S
under the Act (“Regulation S”)).

The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated July 14, 2009 (the “Preliminary Offering
Memorandum”), and has prepared and delivered to each Initial Purchaser copies of
a Pricing Supplement, dated July 14, 2009 (the “Pricing Supplement”) attached
hereto as Schedule III, describing the terms of the Securities, each for use by
such Initial Purchaser in connection with its solicitation of offers to purchase
the Securities. The Preliminary Offering Memorandum and the Pricing Supplement
are herein referred to as the “Time of Sale Information.” Promptly after the
Time of Execution, the Company will prepare and deliver to each Initial
Purchaser a final offering memorandum dated the date hereof (the “Final Offering
Memorandum”). Any offer relating to the Securities that, if the offering of the
Securities contemplated by this Agreement were conducted as a public offering
pursuant to a registration statement filed under the Act with the Commission,
would constitute an “issuer free writing prospectus,” as defined in Rule 433
under the Act, is hereinafter referred to as a “Company Supplemental Disclosure
Document”.

 

2



--------------------------------------------------------------------------------

1. Representations and Warranties. The Company hereby represents, warrants and
covenants to each Initial Purchaser that, as of the date hereof, as of the Time
of Sale (as defined below) and as of the Closing Date (references in this
Section 1 to the “Offering Memorandum” are to (x) the Time of Sale Information
in the case of representations and warranties made as of the date hereof and
(y) the Final Offering Memorandum in the case of the representations and
warranties made as of the Closing Date):

(a) Subject to compliance by the Initial Purchasers with the representations and
warranties set forth in Section 2 hereof and with the procedures set forth in
Section 8 hereof, it is not necessary in connection with the offer, sale and
delivery of the Securities to the Initial Purchasers and to each Subsequent
Purchaser in the manner contemplated by this Agreement and the Offering
Memorandum to register the Securities under the Act or, until such time as the
Exchange Securities are issued pursuant to an effective registration statement,
to qualify the Indenture under the Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder).

(b) None of the Company, its affiliates (as such term is defined in Rule 501
under the Act) (each, an “Affiliate”) or any person acting on its or any of
their behalf (other than the Initial Purchasers, as to whom the Company makes no
representation or warranty) has, directly or indirectly, solicited any offer to
buy or offered to sell, or will, directly or indirectly, solicit any offer to
buy or offer to sell, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the sale of the
Securities in a manner that would require the Securities to be registered under
the Act. None of the Company, its Affiliates or any person acting on its or any
of their behalf (other than the Initial Purchasers, as to whom the Company makes
no representation or warranty) has engaged or will engage, in connection with
the offering of the Securities, in any form of general solicitation or general
advertising within the meaning of Rule 502 under the Act (“Rule 502”). With
respect to those Securities sold in reliance upon Regulation S, (i) none of the
Company, its Affiliates or any person acting on its or their behalf (other than
the Initial Purchasers, as to whom the Company makes no representation or
warranty) has engaged or will engage in any directed selling efforts within the
meaning of Regulation S and (ii) each of the Company, its Affiliates and any
person acting on its or their behalf (other than the Initial Purchasers, as to
whom the Company makes no representation or warranty) has complied and will
comply with the offering restrictions set forth in Regulation S.

(c) The Securities are eligible for resale pursuant to Rule 144A and will not
be, at the Closing Date, of the same class as securities of the Company listed
on a national securities exchange registered under Section 6 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) or quoted in a U.S.
automated interdealer quotation system.

 

3



--------------------------------------------------------------------------------

(d) As of its date, the Preliminary Offering Memorandum did not, at or prior to
the time when sales of the Securities were first made at 4:00 p.m. (New York
City Time) (the “Time of Sale”), the Time of Sale Information did not, and as of
its date and the Closing Date, the Final Offering Memorandum, did not or will
not, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, that the Company makes no representations or
warranties as to the information contained in or omitted from the Preliminary
Offering Memorandum, the Time of Sale Information or the Final Offering
Memorandum in reliance upon and in conformity with information furnished in
writing to the Company by or on behalf of any Initial Purchaser through the
Representatives specifically for use in the Preliminary Offering Memorandum, the
Time of Sale Information or the Final Offering Memorandum. No statement of
material fact to be included in the Final Offering Memorandum has been omitted
from the Time of Sale Information and no statement of material fact included in
the Time of Sale Information that is required to be included in the Final
Offering Memorandum will be omitted therefrom. The Time of Sale Information
contains, and the Final Offering Memorandum will contain, all the information
specified in, and meeting the requirements of, Rule 144A. Each Company
Supplemental Disclosure Document listed on Schedule IV hereto does not conflict
with the information contained in the Preliminary Offering Memorandum, the Time
of Sale Information or the Final Offering Memorandum and each such Company
Supplemental Disclosure Document, as supplemented by and taken together with the
Time of Sale Information as of the Time of Sale, did not or will not, contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, that the Company makes no representations or warranties as
to the information contained in or omitted from any Company Supplemental
Disclosure Document in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of any Initial Purchaser
through the Representatives specifically for use in the Company Supplemental
Disclosure Document. The Company has not distributed and will not distribute,
prior to the later of (x) the Closing Date and (y) the completion of the Initial
Purchasers’ distribution of the Securities (notice of which shall be given to
the Company by the Initial Purchasers if occurring after the Closing Date), any
offering material in connection with the offering and sale of the Securities
other than the Time of Sale Information, any Company Supplemental Disclosure
Document listed on Schedule IV hereto, the Final Offering Memorandum or any
amendment or supplement to or of the Final Offering Memorandum.

(e) The financial statements and the related notes thereto included in the Time
of Sale Information and the Final Offering Memorandum comply in all material
respects with the applicable requirements of the Act and present fairly the
financial position of the Company and its subsidiaries as of the dates indicated
and the results of their operations and the changes in their cash flows for the
periods specified; such financial statements have been prepared in conformity
with generally accepted accounting principles applied on a consistent basis
throughout the periods covered thereby, and the supporting schedules included in
the Time of Sale Information and the

 

4



--------------------------------------------------------------------------------

Final Offering Memorandum present fairly the information required to be stated
therein; and the other financial and statistical information included in the
Time of Sale Information and the Final Offering Memorandum has been derived from
the accounting records of the Company and its subsidiaries and presents fairly
the information shown thereby. All pro forma financial statements or data
included in the Time of Sale Information and the Final Offering Memorandum
comply with the requirements of the Act (assuming the Time of Sale Information
and the Final Offering Memorandum were a prospectus included in a registration
statement under the Act) and the Exchange Act, and the assumptions used in the
preparation of such pro forma financial statements and data are reasonable, the
pro forma adjustments used therein are appropriate to give effect to the
transactions or circumstances described therein and the pro forma adjustments
have been properly applied to the historical amounts in the compilation of those
statements and data. Assuming the Time of Sale Information and the Final
Offering Memorandum were a prospectus included in a registration statement under
the Act, there are no financial statements (historical or pro forma) that are
required to be included in the Time of Sale Information or the Final Offering
Memorandum that are not included as required.

(f) Since the date of the most recent financial statements included in the Time
of Sale Information and the Final Offering Memorandum, there has been no
material adverse change, or development involving a prospective material adverse
change, in the financial condition, earnings, business, properties or results of
operations of the Company and its subsidiaries on a consolidated basis, whether
or not arising from transactions in the ordinary course of business, except as
set forth in or contemplated in the Time of Sale Information and the Final
Offering Memorandum.

(g) The Company is a corporation duly incorporated and validly existing in good
standing under the laws of the State of Delaware with the corporate power and
authority to own and hold under lease its properties and conduct its business as
described in the Time of Sale Information and the Final Offering Memorandum and
holds all material licenses and is duly qualified to conduct the business in
which it is engaged in each jurisdiction or place where the conduct of its
business requires such licenses or qualification, except where the failure to be
so licensed or qualified would not, individually or in the aggregate, have a
material adverse effect on the business, properties, financial condition or
results of operations of the Company and its subsidiaries taken as a whole (a
“Material Adverse Effect”).

(h) Immediately following the Separation Transaction, each of the Company’s
significant subsidiaries (as defined in Rule 405 under the Act (“Rule 405”))
will be duly organized and validly existing in good standing under the laws of
the jurisdiction of its incorporation with the power and authority (corporate
and other) to own and hold under lease its properties and to conduct its
business as described in the Time of Sale Information and the Final Offering
Memorandum and will hold all material licenses and will be duly qualified to
conduct the business in which it is engaged in each jurisdiction or place where
the conduct of its business requires such licenses or qualification, except
where the failure to be so licensed or qualified would not, individually or in
the aggregate, have a Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

(i) Immediately following the Separation Transaction, the Company will have an
authorized capitalization as set forth in each of the Time of Sale Information
and the Final Offering Memorandum under the heading “Capitalization”; all of the
issued and outstanding shares of capital stock or other equity interests of the
Company have been duly and validly authorized and issued and are fully paid and
non-assessable, and are owned directly or indirectly by Cardinal Health, free
and clear of any material lien, charge, encumbrance, security interest,
restriction on voting or transfer or any other claim of any third party; and,
immediately following the Separation Transaction, all of the outstanding shares
of capital stock or other equity interests of each subsidiary of the Company
will be duly and validly authorized and issued, will be fully paid and
non-assessable, and, assuming the consummation of the Separation Transaction,
will be owned directly or indirectly by the Company, free and clear of any
material lien, charge, encumbrance, security interest, restriction on voting or
transfer or any other claim of any third party.

(j) The Indenture has been duly and validly authorized, and when duly executed
and delivered by the Company and, assuming due execution and delivery by the
Trustee, will constitute a valid and legally binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by bankruptcy, insolvency or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
applicability of general principles of equity. The Indenture will conform in all
material respects to the description thereof in the Time of Sale Information and
the Final Offering Memorandum.

(k) The Securities have been duly and validly authorized and, when duly executed
by the Company and authenticated by the Trustee in accordance with the Indenture
and delivered to you against payment therefor in accordance with the terms of
this Agreement, will have been validly issued and delivered, and will constitute
valid and binding obligations of the Company entitled to the benefits of the
Indenture and enforceable against the Company in accordance with their terms,
except as enforcement thereof may be limited by bankruptcy, insolvency or other
similar laws affecting the enforcement of creditors’ rights generally and
subject to the applicability of general principles of equity. The Exchange
Securities have been duly and validly authorized for issuance by the Company
and, when issued and authenticated in accordance with the terms of the
Indenture, the Registration Rights Agreement and the Exchange Offer, will
constitute valid and binding obligations of the Company entitled to the benefits
of the Indenture, enforceable against the Company in accordance with their
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency or other similar laws affecting enforcement of creditors’ rights
generally and subject to the applicability of general principles of equity and
will be entitled to the benefits of the Indenture provided for therein. The
Securities and the Exchange Securities will conform in all material respects to
the description thereof in the Time of Sale Information and the Final Offering
Memorandum.

(l) There (i) are no legal or governmental proceedings pending, or, to the
knowledge of the Company, threatened that would be required to be described in
the Time of Sale Information or the Final Offering Memorandum which are not
described as

 

6



--------------------------------------------------------------------------------

required, and (ii) is no contract or document of a character required to be
described in the Time of Sale Information or the Final Offering Memorandum that
would need to be described if, for both clauses (i) and (ii) above, the Time of
Sale Information and the Final Offering Memorandum were a prospectus included in
a registration statement under the Act.

(m) Neither the Company nor any of its subsidiaries (after giving effect to the
Separation Transaction with respect to the subsidiaries) is in breach or
violation of, or default under (i) its charter or by-laws, (ii) any agreement,
indenture or other instrument to which the Company or any of its subsidiaries is
a party or by which any of them or any of their property is bound or (iii) any
law, administrative regulation or court decree applicable to the Company or any
of its subsidiaries, except, with respect to clauses (ii) and (iii) above, where
any such breach, violation or default would not, individually or in the
aggregate, have a Material Adverse Effect. The issue and sale of the Securities
and the Exchange Securities, the execution and delivery of the Securities, this
Agreement, the Escrow Agreement, the Indenture, the Registration Rights
Agreement and the DTC Agreement, the performance of the obligations of the
Company set forth herein and therein, and the consummation of the transactions
contemplated hereby and thereby will not conflict with or constitute a breach or
violation of, or default under, (x) the charter or by-laws of the Company or any
of its subsidiaries (after giving effect to the Separation Transaction with
respect to the subsidiaries), (y) any agreement, indenture or other instrument
to which the Company or any of its subsidiaries (after giving effect to the
Separation Transaction with respect to the subsidiaries) is a party or by which
any of them or any of their property is bound, or (z) any law, administrative
regulation or court decree applicable to the Company or any of its subsidiaries
(after giving effect to the Separation Transaction with respect to the
subsidiaries), except, with respect to clauses (y) and (z) above, where any such
breach, violation or default would not, individually or in the aggregate, have a
Material Adverse Effect and except where such a breach or default would not have
a Material Adverse Effect on the ability of the Company to perform its
obligations under this Agreement, the Escrow Agreement, the Indenture, the
Registration Rights Agreement, the DTC Agreement and the Securities.

(n) Neither the execution and delivery of this Agreement, the Indenture, the
Escrow Agreement, the Registration Rights Agreement or the DTC Agreement nor the
fulfillment of the terms herein set forth and the consummation of the
transactions herein contemplated require any consent, approval, authorization or
other order of any court, regulatory body, administrative agency or other
governmental body (except such as have been obtained under the Act or such as
may be required under state securities or Blue Sky laws in connection with the
purchase and distribution of the Securities by the Initial Purchasers).

(o) This Agreement has been duly authorized, executed and delivered by the
Company.

(p) Each of the Registration Rights Agreement, the Escrow Agreement and the DTC
Agreement has been duly and validly authorized, and, on the Closing Date, will
have been duly executed and delivered by, and will constitute a valid and
legally

 

7



--------------------------------------------------------------------------------

binding agreement of, the Company and, in the case of the Registration Rights
Agreement and the Escrow Agreement, enforceable against the Company in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally and subject to applicability of general principles
of equity and except as rights to indemnification under the Registration Rights
Agreement may be limited by applicable law (including court decisions) or public
policy. The Registration Rights Agreement and the Escrow Agreement will conform
in all material respects to the descriptions thereof contained in the Time of
Sale Information and the Final Offering Memorandum.

(q) Each Separation Document set forth in Annex A conforms in all material
respects to the description thereof contained in each of the Time of Sale
Information and the Final Offering Memorandum

(r) The Company is not, and after giving effect to the offering of the
Securities and the Exchange Securities and the application of the proceeds
thereof, will not be an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

(s) Ernst & Young LLP, which expressed its opinion with respect to the financial
statements and supporting schedules included in the Time of Sale Information and
the Final Offering Memorandum as described under “Experts”, is an independent
registered public accounting firm with respect to the Company as required by the
Act and the applicable rules and regulations adopted by the Commission and the
Public Company Accounting Oversight Board (United States).

(t) The Company maintains, or as of the date that the Company becomes subject to
the reporting requirements of Section 13(a) of the Exchange Act will maintain,
an effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the Exchange Act) that is designed to ensure that information
required to be disclosed by the Company in reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure. The Company maintains systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, its principal executives and
principal financial officers, or persons performing similar functions, to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principals. The Company maintains internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principals and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded

 

8



--------------------------------------------------------------------------------

accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. There
are no material weaknesses or significant deficiencies in the Company’s internal
controls, other than those significant deficiencies which have been disclosed to
the Representatives and for which remediation plans have been implemented.

(u) The Company and its affiliates and all persons acting on their behalf (other
than the Initial Purchasers, as to whom the Company makes no representation)
have complied with and will comply with the offering restrictions requirements
of Regulation S in connection with the offering of the Securities outside the
United States and, in connection therewith, the Offering Memorandum will contain
the disclosure required by Rule 902. The Securities sold in reliance on
Regulation S will be represented upon issuance by a temporary global security
that may not be exchanged for definitive securities until the expiration of the
40-day restricted period referred to in Rule 903 of the Act and only upon
certification of beneficial ownership of such Securities by non-U.S. persons or
U.S. persons who purchased such Securities in transactions that were exempt from
the registration requirements of the Act.

(v) The Company has full corporate power and authority to enter into the
Separation Transaction and, as of the Escrow Release Date, all action required
to be taken for the due and proper authorization of the Separation Transaction
will have been duly and validly taken by the Company. As of the Escrow Release
Date, each of the Separation Documents to which the Company will be a party will
have been duly and validly authorized by the Company and will constitute, when
duly executed and delivered in accordance with its terms by the Company, a valid
and legally binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally and subject to the applicability of general
principles of equity and except as rights to indemnification under the
Separation Documents may be limited by applicable law (including court
decisions) or public policy. The execution, delivery and performance by the
Company of each of the Separation Documents to which it is (or will be) a party
and the consummation of the transactions contemplated by the Separation
Documents will not constitute the breach or violation of, or default under
(i) its charter or by-laws, (ii) any agreement, indenture or other instrument to
which the Company or any of its subsidiaries is a party or by which any of them
or any of their property is bound or (iii) any law, administrative regulation or
court decree applicable to the Company or any of its subsidiaries, except, with
respect to clauses (ii) and (iii) above, where any such breach, violation or
default would not, individually or in the aggregate, have a Material Adverse
Effect. The Separation Transaction (i) will not require any consent or approval
or registration or filing with, or any other action by, any governmental
authority, except such as have been (or will be prior to consummation of the
Separation Transaction) obtained or made (or will be at the time of the
consummation of the Separation Transaction) in full force and effect, (ii) will
not violate the charter, by-laws or other organizational documents of Cardinal
Health, (iii) will not violate any applicable law or regulation or any order of
any governmental authority and (iv) will not violate in any material respect or
result in a material default or a right to require a material payment under any
material indenture, any other agreement

 

9



--------------------------------------------------------------------------------

or other instrument binding upon Cardinal Health, or give rise to a right
thereunder to require any material payment to be made by Cardinal Health, except
in the case of clauses (i), (iii) and (iv) of this sentence (other than, in the
case of clause (iv), with regard to any indentures and other material debt
agreements) for any such violations or defaults that would not, individually or
in the aggregate, have a Material Adverse Effect or a material adverse effect on
the business or financial condition of Cardinal Health and its subsidiaries
taken as a whole.

(w) The Company and its subsidiaries own, or have obtained valid licenses for,
or other rights, consents or authorizations to use, the inventions, patent
applications, patents, trademarks (both registered and unregistered), trade
names, service names, copyrights, trade secrets and other intellectual property
described in the Time of Sale Information and the Final Offering Memorandum as
being owned or licensed by them or which are necessary for the conduct of their
respective businesses as currently conducted, except where the failure to own,
license or have such rights, consents or authorizations would not, individually
or in the aggregate, have a Material Adverse Effect (collectively, “Intellectual
Property”). Except as would not, individually or in the aggregate, have a
Material Adverse Effect, (i) to the Company’s knowledge, there are no third
parties who have established or, will be able to establish ownership rights to
any Intellectual Property, except for third party owners of any Intellectual
Property that the Company or any of its subsidiaries use pursuant to a license
or other right, consent or authorization; (ii) to the Company’s knowledge, there
is no infringement by third parties of any Intellectual Property owned by the
Company or any of its subsidiaries; (iii) to the Company’s knowledge, there is
no pending or threatened action, suit, proceeding or claim by third parties
challenging the Company’s rights in or to any Intellectual Property; (iv) there
is no pending, or to the Company’s knowledge, no threatened action, suit,
proceeding or claim by third parties challenging the validity, enforceability or
scope of any Intellectual Property owned by the Company or any of its
subsidiaries; (v) to the Company’s knowledge, there is no pending or threatened
action, suit, proceeding or claim by third parties that the Company or any of
its subsidiaries infringes or otherwise violates any patent, trademark, trade
name, service name, copyright, trade secret or other intellectual property
rights of third parties; and (vi) the Company and its subsidiaries are in
compliance with the terms of each agreement pursuant to which Intellectual
Property is currently licensed to the Company or any of its subsidiaries, and
all such agreements are in full force and effect.

(x) Immediately following the Separation Transaction, no subsidiary of the
Company will be prohibited, directly or indirectly, from paying any dividends to
the Company, from making any other distribution on such subsidiary’s capital
stock, from repaying to the Company any loans or advances to such subsidiary
from the Company or from transferring any of such subsidiary’s property or
assets to the Company or any other subsidiary of the Company, except as
described in the Time of Sale Information and the Final Offering Memorandum.

(y) The Company acknowledges that, in accordance with the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information

 

10



--------------------------------------------------------------------------------

that identifies their respective clients, including the Company, which
information may include the name and address of their respective clients, as
well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

2. Purchase and Sale.

(a) Subject to the terms and conditions hereof and in reliance upon the
representations, warranties and agreements herein set forth, the Company agrees
to sell to each Initial Purchaser, and each Initial Purchaser agrees, severally
and not jointly, to purchase from the Company, at the purchase price set forth
in Schedule I hereto, the principal amount of the Securities set forth opposite
such Initial Purchaser’s name in Schedule II hereto.

(b) Each Initial Purchaser, severally and not jointly, represents and warrants
to, and agrees with, the Company that it is a “qualified institutional buyer”
within the meaning of Rule 144A (a “QIB”).

3. Delivery and Payment. Delivery of and payment for the Securities shall be
made at the location, date and time specified in Schedule I hereto (or such
later date not later than five Business Days (as hereinafter defined) after such
specified date as the Representatives and the Company shall designate), which
date and time may be postponed by agreement between the Representatives and the
Company or as provided in Section 10 hereof (such date and time of delivery and
payment for the Securities being herein called the “Closing Date”). Delivery of
the Securities shall be made to the Representatives for the respective accounts
of the several Initial Purchasers against payment by the several Initial
Purchasers through the Representatives of the purchase price thereof to the
Escrow Account by wire transfer in same day funds or as otherwise agreed by the
Company and the Representatives. Certificates for the Securities shall be
registered in such names and in such denominations as the Representatives may
request not less than one full Business Day in advance of the Closing Date. The
term “Business Day” means each day which is neither a Saturday, Sunday or other
day on which banking institutions in New York, New York are authorized or
required by law or executive order to be closed.

The Company agrees to have the Securities available for inspection, checking and
packaging by the Representatives in New York, New York, not later than 1:00 PM
on the Business Day prior to the Closing Date.

4. Certain Agreements of the Company. The Company agrees with the several
Initial Purchasers that:

(a) Prior to the later of (i) termination of the offering of the Securities as
determined by the Representatives and as evidenced by written notice thereof to
the Company from the Representatives or (ii) the Closing Date, the Company will
not amend or supplement the Final Offering Memorandum and will not use any other
written materials to solicit offers in the offering, unless, in each case, the
Company has furnished the Representatives a copy for the Representatives’ review
and the Representatives have consented to such amendment or supplement or the
use of such materials, such consent not to be unreasonably withheld.

 

11



--------------------------------------------------------------------------------

(b) (i) If prior to the completion of the placement of the Securities by the
Initial Purchasers with the Subsequent Purchasers if occurring after the Closing
Date, any event occurs as a result of which the Final Offering Memorandum as
then amended or supplemented would include any untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or if it shall be necessary to amend or supplement the Final
Offering Memorandum, the Company will promptly notify the Initial Purchasers
thereof and promptly prepare an amendment or supplement which will correct such
statement or omission, and (ii) if at any time prior to the Closing Date, any
event occurs as a result of which the Time of Sale Information as then amended
or supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, the
Company will promptly notify the Initial Purchasers thereof and promptly prepare
and furnish to the Initial Purchasers and to such dealers as the Representatives
may designate, such amendments or supplements to the Time of Sale Information
which will correct such statement or omission or which will effect such
compliance.

(c) The Company will advise the Representatives promptly, and confirm such
advice in writing, of the issuance by any governmental or regulatory authority
of any order preventing or suspending the use of any of the Time of Sale
Information or the Final Offering Memorandum or any other written materials or,
to the Company’s knowledge, the initiation or threatening of any proceeding for
that purpose.

(d) The Company shall cooperate with the Initial Purchasers and counsel for the
Initial Purchasers to qualify or register (or to obtain exemptions from
qualifying or registering) all or any part of the Securities for offer and sale
under the securities laws of the several states of the United States, the
provinces of Canada or any other jurisdictions reasonably designated by the
Initial Purchasers, shall comply with such laws and shall continue such
qualifications, registrations and exemptions in effect so long as required for
the distribution of the Securities. The Company shall not be required to qualify
as a foreign corporation or to take any action that would subject it to general
service of process in any such jurisdiction where it is not presently qualified
or where it would be subject to taxation as a foreign corporation. The Company
will advise the Initial Purchasers promptly of the suspension of the
qualification or registration of (or any such exemption relating to) the
Securities for offering, sale or trading in any jurisdiction or any initiation
or threat of any proceeding for any such purpose, and in the event of the
issuance of any order suspending such qualification, registration or exemption,
the Company shall use its best efforts to obtain the withdrawal thereof at the
earliest possible moment.

(e) The Company will furnish to the Representatives and counsel for the Initial
Purchasers, without charge, copies of the Time of Sale Information (including
exhibits thereto) and each amendment thereto and as many copies of the Final
Offering Memorandum and any amendments thereof and supplements thereto as the
Representatives may reasonably request. The Company will pay the expenses of
printing all documents relating to the offering unless otherwise agreed with the
Representatives.

 

12



--------------------------------------------------------------------------------

(f) Until the Business Day following the Closing Date, the Company will not,
without the prior consent of the Representatives, offer, sell, contract to sell,
or otherwise dispose of any debt securities of the Company which mature more
than one year following the Closing Date and which are substantially similar to
the Securities.

(g) The Company will not, and will cause its affiliates not to, make any offer
or sale of securities of the Company of any class if, as a result of the
doctrine of “integration” referred to in Rule 502, such offer or sale would
render invalid (for the purpose of (i) the sale of the Securities by the Company
to the Initial Purchasers, (ii) the resale of the Securities by the Initial
Purchasers to Subsequent Purchasers or (iii) the resale of the Securities by
such Subsequent Purchasers to others) the exemption from the registration
requirements of the Act provided by Section 4(2) thereof or by Rule 144A or by
Regulation S thereunder or otherwise.

(h) Until the expiration of one year after the Closing Date, the Company will
not, and will not permit any of its affiliates (as defined in Rule 144 under the
Act (“Rule 144”)) to, resell any of the Securities which constitute “restricted
securities” under Rule 144 that have been reacquired by any of them.

(i) While the Securities remain outstanding and are “restricted securities”
within the meaning of Rule 144(a)(3) under the Act, the Company will, during any
period in which the Company is not subject to and in compliance with Section 13
or 15(d) of the Exchange Act, furnish to holders of the Securities and
prospective purchasers of the Securities designated by such holders, upon the
request of such holders or such prospective purchasers, the information required
to be delivered pursuant to Rule 144A(d)(4) under the Act.

(j) The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through the Depositary
Trust Company.

(k) In connection with the offering and sale of Securities, neither the Company
nor any of its subsidiaries will take, directly or indirectly, any action
designed to or that could be reasonable be expected to cause or result in any
stabilization or manipulation of the price of the Securities.

(l) Each certificate for a Security will bear the applicable legend contained in
“Notice to Investors” in the Preliminary Offering Memorandum for the time period
and upon the other terms stated in the Preliminary Offering Memorandum.

5. Conditions to the Obligations of the Initial Purchasers. The obligations of
the Initial Purchasers to purchase the Securities shall be subject to the
accuracy of the representations and warranties on the part of the Company
contained herein as of the date hereof, at the Time of Sale and as of the
Closing Date, to the accuracy of the statements of the Company made in any
certificates delivered pursuant to the provisions hereof, to the performance by
the Company of its obligations hereunder and to the following additional
conditions:

(a) The Company shall have furnished to the Representatives the opinion and
negative assurance letter of Weil, Gotshal & Manges LLP, counsel to the Company,
dated the Closing Date, to the effect set forth in Exhibit B hereto.

 

13



--------------------------------------------------------------------------------

(b) The Company shall have furnished to the Representatives the opinion of Joan
Stafslien, General Counsel of the Company, dated the Closing Date, to the effect
set forth in Exhibit C hereto.

(c) The Representatives shall have received from Dewey & LeBoeuf LLP, counsel
for the Initial Purchasers, such opinion or opinions, dated the Closing Date,
with respect to the issuance and sale of the Securities, the Indenture, the
Exchange Securities, the Registration Rights Agreement, the Escrow Agreement,
the Time of Sale Information, the Final Offering Memorandum and other related
matters as the Representatives may reasonably require, and the Company shall
have furnished to such counsel such documents as they reasonably request for the
purpose of enabling them to pass upon such matters.

(d) The Company shall have furnished to the Representatives a certificate of the
Company signed by the Chief Executive Officer and the Chief Financial Officer of
the Company dated the Closing Date, to the effect that:

(i) the representations and warranties of the Company in this Agreement are true
and correct on and as of the Closing Date with the same effect as if made on the
Closing Date and the Company has complied with all the agreements and satisfied
all the conditions on its part to be performed or satisfied at or prior to the
Closing Date; and

(ii) since the date of the most recent financial statements included in the Time
of Sale Information and the Final Offering Memorandum, there has been no
material adverse change, or development involving a prospective material adverse
change, in the financial condition, earnings, business, management, properties
or results of operations of the Company and its subsidiaries on a consolidated
basis, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated in the Time of Sale Information
and the Final Offering Memorandum.

(e) On the date of this Agreement and on the Closing Date, Ernst & Young LLP
shall have furnished to the Representatives letters, dated respectively as of
the date of this Agreement and as of the Closing Date, in form and substance
satisfactory to the Representatives, containing statements and information of
the type ordinarily included in accountants’ “comfort letters” to initial
purchasers with respect to the financial statements and certain financial
information contained in the Time of Sale Information and the Final Offering
Memorandum; provided, that the letter delivered on the Closing Date shall use a
“cut-off” date no more than three Business Days prior to the Closing Date.

 

14



--------------------------------------------------------------------------------

(f) Subsequent to the respective dates as of which information is given in the
Time of Sale Information (exclusive of any supplement thereto) and the Final
Offering Memorandum (exclusive of any supplement thereto) and prior to the
Closing Date, there shall not have been any change, or any development involving
a prospective change, in or affecting the financial condition, business,
management, properties or results of operations of the Company and its
subsidiaries on a consolidated basis, the effect of which is, in the judgment of
the Representatives, so material and adverse as to make it impractical to
proceed with the offering or the delivery of the Securities as contemplated by
the Time of Sale Information and the Final Offering Memorandum.

(g) Subsequent to the execution of this Agreement and prior to the Closing Date,
there shall not have been any downgrading in the ratings of any of the Company’s
debt securities, by any “nationally recognized statistical rating organization,”
as such term is defined by the Commission for purposes of Rule 436(g)(2) under
the Act or any public announcement by any such organization that it has under
surveillance or review with possible negative implications, its rating of any of
the Company’s debt securities (or proposed rating of the Securities).

(h) The Company shall have entered into the Registration Rights Agreement and
the Initial Purchasers shall have received executed counterparts thereof.

(i) On or prior to the Closing Date, the Company shall deposit or cause to be
deposited into the Escrow Account with the Escrow Agent, by wire transfer in
immediately available funds, cash in the amount of not less than $1,435,666,667.

(j) On the date of this Agreement, the Initial Purchasers shall have received a
counterpart of a letter agreement dated the date of this Agreement in the form
of Exhibit D hereto, that shall have been executed and delivered by a duly
authorized officer of Cardinal Health.

(k) Prior to the Closing Date, the Company shall have furnished to the
Representatives such further information, certificates and documents as the
Representatives may reasonably request.

If any of the conditions specified in this Section 5 shall not have been
fulfilled to the reasonable satisfaction of the Representatives when and as
provided in this Agreement, or if any of the opinions and certificates mentioned
above or elsewhere in this Agreement shall not be to the reasonable satisfaction
of the Representatives and their counsel, this Agreement and all obligations of
the Initial Purchasers hereunder may be canceled at, or at any time prior to,
the Closing Date by the Representatives. Notice of such cancellation shall be
given to the Company by telephone or in the manner described in Section 14
hereof.

6. Expenses. (a) The Company covenants and agrees with the Representatives that
the Company will pay or cause to be paid the following: (i) the fees,
disbursements and expenses of the Company’s counsel and accountants in
connection with the registration of the Exchange Securities under the Act and
all other expenses in connection with the preparation and printing of the Time
of Sale Information and the Final Offering Memorandum and amendments

 

15



--------------------------------------------------------------------------------

and supplements thereto and the mailing and delivery of copies thereof to the
Initial Purchasers and dealers; (ii) the cost of printing this Agreement, the
Indenture, the Registration Rights Agreement, the DTC Agreement, any blue sky
and legal investment memoranda and any other documents in connection with the
offering, purchase, sale and delivery of the Securities; (iii) all expenses in
connection with the qualification of the Securities for offering and sale under
state securities laws, including the reasonable fees and disbursements of
counsel for the Representatives in connection with such qualification and in
connection with any blue sky and legal investment surveys; (iv) any fees charged
by securities rating services for rating the Securities or the Exchange
Securities; (v) the cost of preparing the Securities or the Exchange Securities;
(vi) the fees and expenses of the Trustee and the fees and disbursements of
counsel for the Trustee in connection with the Indenture, the Securities and the
Exchange Securities; (vii) all fees and expenses (including reasonable fees and
expenses of counsel) of the Company in connection with approval of the
Securities by the Depositary for “book-entry” transfer, and the performance by
the Company of its other obligations under this Agreement; (viii) the fees and
expenses of the Escrow Agent and any paying agent and the related fees and
expenses of any counsel to such parties; and (ix) all other costs and expenses
incident to the performance of its obligations hereunder which are not otherwise
specifically provided for in this Section. It is understood, however, that, the
Representatives will pay all of their own costs and expenses, including the fees
of their counsel, transfer taxes on resale of any of the Securities by them, and
any post-closing advertising expenses connected with the Securities or the
Exchange Securities.

7. Reimbursement of Initial Purchasers’ Expenses. If the sale of the Securities
provided for herein is not consummated because any condition to the obligations
of the Initial Purchasers set forth in Section 5 hereof is not satisfied,
because of any termination pursuant to Section 11 hereof or because of any
refusal, inability or failure on the part of the Company to perform any
agreement herein or comply with any provision hereof other than by reason of a
default by any of the Initial Purchasers, the Company will reimburse the Initial
Purchasers severally upon demand for all reasonable and detailed out-of-pocket
expenses (including reasonable fees and disbursements of counsel) that shall
have been incurred by them in connection with the proposed purchase and sale of
the Securities.

8. Offer, Sale and Resale Procedures. Each of the Initial Purchasers (with
respect to Sections 8(a), (b) and (c) below), on the one hand, and the Company,
on the other hand, hereby agree to observe the following procedures in
connection with the offer and sale of the Securities:

(a) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be QIBs or non-U.S.
persons outside the United States to whom the offeror or seller reasonably
believes offers and sales of the Securities may be made in reliance upon
Regulation S upon the terms and conditions set forth in Annex B hereto, which
Annex B is hereby expressly made a part hereof.

(b) The Securities will be offered by approaching prospective Subsequent
Purchasers on an individual basis. No general solicitation or general
advertising (within the meaning of Rule 502) will be used in the United States
in connection with the offering of the Securities.

 

16



--------------------------------------------------------------------------------

(c) In relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (each, a “Relevant Member State”), each
Initial Purchaser severally represents, warrants and agrees that, with effect
from and including the date on which the Prospectus Directive is implemented in
that Relevant Member State (the “Relevant Implementation Date”), it has not made
and will not make an offer of the Securities to the public in that Relevant
Member State except that it may, with effect from and including the Relevant
Implementation Date, make an offer of the Securities to the public in that
Relevant Member State:

(i) in the period beginning on the date of publication of a prospectus in
relation to those Securities which has been approved by the competent authority
in that Relevant Member State or, where appropriate, approved in another
Relevant Member State and notified to the competent authority in that Relevant
Member State, all in accordance with the Prospectus Directive and ending on the
date which is 12 months after the date of such publication;

(ii) at any time to legal entities which are authorized or regulated to operate
in the financial markets or, if not so authorized or regulated, whose corporate
purpose is solely to invest in securities;

(iii) at any time to any legal entity which has two or more of (1) an average of
at least 250 employees during the last financial year; (2) a total balance sheet
of more than €43,000,000 and (3) an annual net turnover of more than
€50,000,000, as shown in its last annual or consolidated accounts; or

(iv) at any time in any other circumstances which do not require the publication
by the Company of a prospectus pursuant to Article 3 of the Prospectus
Directive.

For the purposes of this provision, the expression an “offer of Securities to
the public” in relation to any Securities in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Securities to be offered so as to enable an investor
to decide to purchase or subscribe the Securities, as the same may be varied in
that Member State by any measure implementing the Prospectus Directive in that
Member State and the expression Prospectus Directive means Directive 2003/71/EC
and includes any relevant implementing measure in each Relevant Member State.

(d) Each certificate for a Security will bear the applicable legend set forth in
the Final Offering Memorandum under the caption “Notice to Investors” for the
time period and upon the other terms stated in the Final Offering Memorandum.

 

17



--------------------------------------------------------------------------------

(e) The Initial Purchasers shall be permitted to convey to purchasers one or
more term sheets relating to the Securities containing customary information.

9. Indemnification and Contribution.

(a) The Company agrees to indemnify and hold harmless each Initial Purchaser and
each person who controls any Initial Purchaser within the meaning of either
Section 15 of the Act or Section 20 of the Exchange Act against any and all
losses, claims, damages or liabilities, joint or several, to which they or any
of them may become subject, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, the Final Offering Memorandum, the Time of Sale
Information or any Company Supplemental Disclosure Document, or in any amendment
thereof or supplement thereto, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and agrees to
reimburse each such indemnified party for any legal or other expenses reasonably
incurred by them as such expenses are incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon any such untrue statement or alleged untrue statement or omission or
alleged omission made therein in reliance upon and in conformity with written
information furnished to the Company by or on behalf of any Initial Purchaser
through the Representatives specifically for use therein. This indemnity
agreement will be in addition to any liability which the Company may otherwise
have.

(b) Each Initial Purchaser severally and not jointly agrees to indemnify and
hold harmless the Company, each of its directors and each person who controls
the Company within the meaning of either Section 15 of the Act or Section 20 of
the Exchange Act, to the same extent as the foregoing indemnity from the Company
to each Initial Purchaser, but only with reference to written information
relating to such Initial Purchaser furnished to the Company by or on behalf of
such Initial Purchaser through the Representatives specifically for use in the
documents referred to in the foregoing indemnity. This indemnity agreement will
be in addition to any liability which any Initial Purchaser may otherwise have.

(c) Promptly after receipt by an indemnified party under Sections 9(a) or
(b) hereof of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 9, notify the indemnifying party in writing of the
commencement thereof, but the omission so to notify the indemnifying party will
not relieve it from any liability which it may have to any indemnified party
under Sections 9(a) and (b) hereof except to the extent that the indemnifying
party is materially prejudiced by such omission through the forfeiture of
substantial claims or defenses. In case any such action is brought against any
indemnified party, and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein, and to
the extent that it may elect by written notice delivered to the indemnified
party promptly after receiving the aforesaid notice from such indemnified party,
to assume the defense thereof, with counsel satisfactory to such indemnified
party; provided, however, that if the defendants in any such action include both
the indemnified party and the indemnifying party and the

 

18



--------------------------------------------------------------------------------

indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party, the indemnified
party or parties shall have the right to select separate counsel to assert such
legal defenses and to otherwise participate in the defense of such action on
behalf of such indemnified party or parties. Upon receipt of notice from the
indemnifying party to such indemnified party of its election so to assume the
defense of such action and approval by the indemnified party of counsel (which
shall not be unreasonably withheld or delayed), the indemnifying party will not
be liable to such indemnified party under this Section 9 for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof unless (i) the indemnified party shall have employed separate
counsel in accordance with the proviso to the next preceding sentence (it being
understood, however, that the indemnifying party shall not, in respect of the
legal expenses of any indemnified party in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the fees and
expenses of more than one separate counsel (in addition to any local counsel),
approved by the Representatives in the case of paragraph (a) of this Section 9,
representing the indemnified parties under such paragraph (a) who are parties to
such action), (ii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of commencement of the action or
(iii) the indemnifying party has authorized the employment of counsel for the
indemnified party at the expense of the indemnifying party; and except that, if
clause (i) or (iii) is applicable, such liability shall be only in respect of
the counsel referred to in such clause (i) or (iii). The indemnifying party
shall not be liable for any settlement of any such action effected without its
written consent, but if settled with its written consent, or if there be a final
judgment for the plaintiff in any such action, the indemnifying party agrees to
indemnify the indemnified parties against any loss or liability by reason of
such settlement or judgment. No indemnifying party shall, without the written
consent of the indemnified party, effect the settlement or compromise of, or
consent to the entry of any judgment with respect to, any pending or threatened
action or claim in respect of which indemnification or contribution may be
sought hereunder (whether or not the indemnified party is an actual or potential
party to such action or claim) unless such settlement, compromise or judgment
(i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act, by
or on behalf of any indemnified party.

(d) If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Initial Purchasers on the other from the
offering of the Securities. If, however, the allocation provided by the
immediately preceding sentence is not permitted by applicable law or if the
indemnified party failed to give the notice required under subsection (c) above,
then each indemnifying party shall contribute to such amount paid or payable by
such indemnified party in such proportion as is appropriate to reflect not only
such relative benefits but also the relative fault of the Company on the one
hand and the Initial Purchasers on the other in connection with the statements
or omissions which resulted in such losses, claims, damages or

 

19



--------------------------------------------------------------------------------

liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Initial Purchasers on the other shall be deemed to be in the
same proportion as the total net proceeds from the offering (before deducting
expenses) received by the Company bear to the total underwriting discounts and
commissions received by the Initial Purchasers, in each case as set forth in the
table on the cover page of the Final Offering Memorandum. The relative fault
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company on the
one hand or the Initial Purchasers on the other and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The Company and the Initial Purchasers agree that it
would not be just and equitable if contribution pursuant to this subsection
(d) were determined by pro rata allocation (even if the Initial Purchasers were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to above in
this subsection (d). The amount paid or payable by an indemnified party as a
result of the losses, claims, damages or liabilities (or actions in respect
thereof) referred to above in this subsection (d) shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this subsection (d), no Initial Purchaser
shall be required to contribute any amount in excess of the amount of total
underwriting discounts and commissions actually received by it under this
Agreement. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The Initial Purchasers’
obligations in this subsection (d) to contribute are several in proportion to
their respective underwriting obligations and not joint.

10. Default by an Initial Purchaser. If any one or more Initial Purchasers shall
fail to purchase and pay for any of the Securities agreed to be purchased by
such Initial Purchaser or Initial Purchasers hereunder and such failure to
purchase shall constitute a default in the performance of its or their
obligations under this Agreement, the remaining Initial Purchasers shall be
obligated severally to take up and pay for (in the respective proportions which
the amount of Securities set forth opposite their names in Schedule II hereto
bears to the aggregate principal amount of Securities set forth opposite the
names of all the remaining Initial Purchasers) the Securities which the
defaulting Initial Purchaser or Initial Purchasers agreed but failed to
purchase; provided, that in the event that the aggregate principal amount of
Securities which the defaulting Initial Purchaser or Initial Purchasers agreed
but failed to purchase shall exceed 10% of the aggregate principal amount of
Securities set forth in Schedule II hereto, the remaining Initial Purchaser or
Initial Purchasers shall have the right to purchase all, but shall not be under
any obligation to purchase any, of the Securities, and if such nondefaulting
Initial Purchasers do not purchase all the Securities, this Agreement will
terminate without liability to any nondefaulting Initial Purchaser or the
Company. In the event of a default by any Initial Purchaser as set forth in this
Section 10, the Closing Date shall be postponed for such period, not exceeding
seven days, as the Representatives shall determine in order that the required
changes in the Final Offering Memorandum or in any other documents or
arrangements may be effected. Nothing contained in this Agreement shall relieve
any defaulting Initial Purchaser of its liability, if any, to the Company and
any nondefaulting Initial Purchaser for damages occasioned by its default
hereunder.

 

20



--------------------------------------------------------------------------------

11. Termination. This Agreement shall be subject to termination in the absolute
discretion of the Representatives, by notice given to the Company prior to
delivery of and payment for the Securities, if prior to such time (i) trading in
any securities of the Company shall have been suspended or materially limited by
the Commission or the New York Stock Exchange, or trading in securities
generally on the New York Stock Exchange, American Stock Exchange or The Nasdaq
National Market shall have been suspended or materially limited, (ii) a general
moratorium on commercial banking activities in New York shall have been declared
either by Federal or state authorities or a material disruption shall have
occurred in commercial banking or securities settlement or clearance services in
the United States or (iii) there shall have occurred any outbreak or escalation
of hostilities or other international or domestic calamity, crisis or change in
political, financial or economic conditions, the effect of which on the
financial markets of the United States is such as to make it, in the judgment of
the Representatives, impracticable or inadvisable to offer, sell or deliver the
Securities.

12. No Advisory or Fiduciary Responsibility. The Company acknowledges and agrees
that the Initial Purchasers are acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the offering of the
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or a fiduciary to, or an
agent of, the Company or any other person affiliated with the Company.
Additionally, in connection with the offering of the Securities, neither the
Representatives nor any other Initial Purchaser is advising the Company or any
other person affiliated with the Company as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. The Company shall consult
with its own advisors concerning such matters and shall be responsible for
making its own independent investigation and appraisal of the transactions
contemplated hereby, and the Initial Purchasers shall have no responsibility or
liability to the Company with respect thereto. Any review by the Initial
Purchasers of the Company, the transactions contemplated hereby or other matters
relating to such transactions will be performed solely for the benefit of the
Initial Purchasers and shall not be on behalf of the Company. The Company agrees
that it will not claim that the Initial Purchasers, or any of them, has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to the Company, in connection with such transaction or the process leading
thereto.

13. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company or
its officers and of the Initial Purchasers set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of any Initial Purchaser or the Company or any of the
officers, directors or controlling persons referred to in Section 9 hereof, and
will survive delivery of and payment for the Securities. The provisions of
Sections 6, 7 and 9 hereof shall survive the termination or cancellation of this
Agreement.

14. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Representatives, will be mailed, delivered or
telexed and confirmed to it, at the addresses specified in Schedule I hereto;
or, if sent to the Company, will be mailed, delivered or telexed and confirmed
to it at 3750 Torrey View Court, San Diego, California 92130, Attention: General
Counsel.

 

21



--------------------------------------------------------------------------------

15. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers and
directors and controlling persons referred to in Section 9 hereof, and no other
person will have any right or obligation hereunder. The term “successors and
assigns” shall not include a purchaser, in its capacity as such, of the
Securities from any of the Initial Purchasers.

16. Submission to Jurisdiction. Except as set forth below, no claim,
counterclaim or dispute of any kind or nature whatsoever arising out of or in
any way relating to this Agreement may be commenced, prosecuted or continued in
any court other than the courts of the State of New York located in the City and
County of New York or in the United States District Court for the Southern
District of New York, which courts shall have jurisdiction over the adjudication
of such matters, and the Company consents to the jurisdiction of such courts and
personal service with respect thereto. The Company hereby consents to personal
jurisdiction, service and venue in any court in which any claim arising out of
or in any way relating to this Agreement is brought by any third party against
any Initial Purchaser or any indemnified party. Each Initial Purchaser and the
Company (on its behalf and, to the extent permitted by applicable law, on behalf
of its stockholders and affiliates) waive all right to trial by jury in any
action, proceeding or counterclaim (whether based upon contract, tort or
otherwise) in any way arising out of or relating to this Agreement. The Company
agrees that a final judgment in any such action, proceeding or counterclaim
brought in any such court shall be conclusive and binding upon the Company and
may be enforced in any other courts to the jurisdiction of which the Company is
or may be subject, by suit upon such judgment.

17. APPLICABLE LAW. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

22



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement between the
Company and the several Initial Purchasers.

 

Very truly yours, CAREFUSION CORPORATION

/s/ Edward Borkowski

By:   Edward Borkowski Title:   Chief Financial Officer



--------------------------------------------------------------------------------

The foregoing Agreement is

hereby confirmed and accepted

as of the date first specified above

 

DEUTSCHE BANK SECURITIES INC.  

/s/ Marc Fratepietro

  By:   Marc Fratepietro   Title:   Managing Director  

/s/ John McCabe

  By:   John McCabe   Title:   Director GOLDMAN, SACHS & CO.  

/s/ Goldman, Sachs & Co.

  (Goldman, Sachs & Co.) UBS SECURITIES LLC  

/s/ John Doherty

  By:   John Doherty   Title:   Managing Director  

/s/ Michael Kochis

  By:   Michael Kochis   Title:   Associate Director

For themselves and the other

several Initial Purchasers named in

Schedule II to this Agreement.



--------------------------------------------------------------------------------

SCHEDULE I

Representatives (including address for notice):

Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Goldman, Sachs & Co.

One New York Plaza, 42nd Floor

New York, New York 10004 Attention: Registration Department

UBS Securities LLC

677 Washington Boulevard

Stamford, Connecticut 06901

Attention: Fixed Income Syndicate

Title and Purchase Price of the Securities:

 

Title:    4.125% Notes due 2012 Principal Amount and Currency:    $250,000,000
Issue Price:    $248,277,500 (99.311% of Principal Amount) Initial Purchasers’
Discount:    $1,125,000 (0.450% of Principal Amount) Purchase Price:   
$247,152,500 (98.861% of Principal Amount) Title:    5.125% Notes due 2014
Principal Amount and Currency:    $450,000,000 Issue Price:    $445,383,000
(98.974% of Principal Amount) Initial Purchasers’ Discount:    $2,700,000
(0.600% of Principal Amount) Purchase Price:    $442,683,000 (98.374% of
Principal Amount) Title:    6.375% Notes due 2019



--------------------------------------------------------------------------------

Principal Amount and Currency:    $700,000,000 Issue Price:    $688,506,000
(98.358% of Principal Amount) Initial Purchasers’ Discount:    $4,550,000
(0.650% of Principal Amount) Purchase Price:    $683,956,000 (97.708% of
Principal Amount)

Closing Date, Time and Location:

July 21, 2009 at 10:00 a.m.

Dewey & LeBoeuf LLP

1301 Avenue of the Americas

New York, New York 10019

 

Day Count:  

2012 Notes – 30/360

2014 Notes – 30/360

2019 Notes – 30/360



--------------------------------------------------------------------------------

SCHEDULE II

Initial Purchasers

 

Initial Purchasers

   Principal Amount of
2012 Notes to Be
Purchased    Principal Amount of
2014 Notes to Be
Purchased    Principal Amount of
2019 Notes to Be
Purchased

Deutsche Bank Securities Inc.

   $ 27,800,000    $ 50,000,000    $ 77,840,000

Goldman, Sachs & Co.

   $ 27,775,000    $ 50,000,000    $ 77,770,000

UBS Securities LLC

   $ 27,775,000    $ 50,000,000    $ 77,770,000

Banc of America Securities LLC

   $ 27,775,000    $ 50,000,000    $ 77,770,000

Barclays Capital Inc.

   $ 27,775,000    $ 50,000,000    $ 77,770,000

J.P. Morgan Securities Inc.

   $ 27,775,000    $ 50,000,000    $ 77,770,000

Morgan Stanley & Co. Incorporated

   $ 27,775,000    $ 50,000,000    $ 77,770,000

RBS Securities Inc.

   $ 27,775,000    $ 50,000,000    $ 77,770,000

SunTrust Robinson Humphrey, Inc.

   $ 27,775,000    $ 50,000,000    $ 77,770,000                     

Total

   $ 250,000,000    $ 450,000,000    $ 700,000,000                     



--------------------------------------------------------------------------------

SCHEDULE III

Pricing Supplement

 

   

4.125% Notes due 2012

 

5.125% Notes due 2014

 

6.375% Notes due 2019

Issuer:

 

CareFusion Corporation

 

CareFusion Corporation

 

CareFusion Corporation

Principal Amount:

 

$250,000,000

 

$450,000,000

 

$700,000,000

Title of Securities:

 

4.125% Notes due 2012

 

5.125% Notes due 2014

 

6.375% Notes due 2019

Final Maturity Date:

 

August 1, 2012

 

August 1, 2014

 

August 1, 2019

Issue Price:

 

99.311% of face amount

 

98.974% of face amount

 

98.358% of face amount

Benchmark Treasury:

 

1.500% due July 15, 2012

 

2.625% due June 30, 2014

 

3.125% due May 15, 2009

Benchmark Treasury Price and Yield:

 

100-0+; 1.495%

 

101.07; 2.360%

 

97.03; 3.476%

Spread to Benchmark Treasury:

 

+287.5 basis points

 

+300 basis points

 

+312.5 basis points

Yield to Maturity:

 

4.370%

 

5.360%

 

6.601%

Interest Rate:

 

4.125%

 

5.125%

 

6.375%

 

Interest Payment Dates:

  August 1 and February 1 of each year

First Interest Payment Date:

  February 1, 2010 for each series of notes

Expected Ratings for Each Series of Notes

 

S&P:

  BBB-

Moody’s:

  Baa3

Fitch:

  BBB

Optional Redemption Provision:

 

The notes will be redeemable, for each series of notes, in whole or, from time
to time, in part, at the Issuer’s option at any time, at a redemption price
equal to the greater of:

 

(1) 100% of the principal amount of the notes to be redeemed, and

 

(2) the sum of the remaining scheduled payments of principal and interest in
respect of the notes being redeemed (not including any portion of the payments
of interest accrued as of the date of redemption) discounted to its present
value, on a semi-annual basis (assuming a 360-day year of twelve 30-day months),
at the adjusted treasury rate plus 45 basis points with respect to the 2012
notes, 45 basis points with respect to the 2014 notes and 50 basis points with
respect to the 2019 notes, plus, in each case, accrued and unpaid interest to
the date of redemption.

Special Mandatory Redemption Provision:

  The Issuer will pay a redemption price of 101% of the aggregate principal
amount of the notes, plus accrued and unpaid interest, to the note holders of
each series if Cardinal Health, Inc. makes an abandonment announcement in
regards to the separation of the Issuer and Cardinal Health or if the separation
from Cardinal Health is not consummated prior to 2:00 p.m. (New York City time)
on November 1, 2009.

Escrow

  Upon the closing of this offering, the Issuer will deposit with an escrow
agent the net proceeds of this offering (net of initial purchasers’ discounts
but before other expenses), plus an amount sufficient to satisfy the Issuer’s
special redemption obligations described above.

Trade Date for Each Series of Notes:

  July 14, 2009

Settlement Date for Each Series of Notes:

  T+ 5; July 21, 2009



--------------------------------------------------------------------------------

144A CUSIP

  14170T AC5   14170T AE1   14170T AA9

ISIN

  US14170TAC53   US14170TAE10   US14170TAA97

Reg. S CUSIP

  U14158 AB2   U14158 AC0   U14158 AA4

ISIN

  USU14158AB27   USU14158AC00   USU14158AA44

Registered CUSIP

  14170T AD3   14170T AF8   14170T AB7

ISIN

  US14170TAD37   US14170TAF84   US14170TAB70

Joint Book-Running Managers

 

Deutsche Bank Securities Inc.

Goldman, Sachs & Co.

UBS Securities LLC

Banc of America Securities LLC

Barclays Capital Inc.

J.P. Morgan Securities Inc.

Morgan Stanley & Co. Incorporated

RBS Securities Inc.

SunTrust Robinson Humphrey, Inc.

The securities discussed in the attached document have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), or any state or
other securities laws, and are offered only (i) to institutional investors which
are qualified institutional buyers (as defined in Rule 144A under the Securities
Act) or (ii) in an offshore transaction in accordance with Rule 903 or Rule 904
of Regulation S under the Securities Act, or (iii) in other transactions exempt
from registration under the Securities Act and, in each case, in compliance with
applicable securities laws.

This information is not to be shown or given to any person other than the
recipient, and is not to be forwarded to any other person, copied or otherwise
reproduced or distributed to any other person in any manner whatsoever. Failure
to comply with this directive can result in a violation of the Securities Act.

This information does not purport to be a complete description of these
securities or the offering. Please refer to the offering memorandum for a
complete description.

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

Note: A securities rating is not a recommendation to by, sell or hold securities
and may be subject to revision or withdrawal at any time.

 

1

We expect to deliver the bonds against payment therefor in New York, New York on
July 21, 2009, which will be the fifth scheduled business day following the date
of this term sheet and of the pricing of the bonds. Under Rule 15c6-1 of the
Securities Exchange Act of 1934, as amended, trades in the secondary market
generally are required to settle in three business days, unless the parties to
any such trade expressly agree otherwise. Accordingly, purchasers who wish to
trade bonds more than three business days prior to the Settlement Date will be
required to specify alternative settlement arrangements to prevent a failed
settlement.



--------------------------------------------------------------------------------

ANNEX A

List of Separation Documents

 

1. Separation Agreement, between Cardinal Health, Inc. and CareFusion
Corporation, substantially in the form filed with the Commission as Exhibit 2.1
to Amendment No. 5 to the Company’s Registration Statement on Form 10 on July 7,
2009.

 

2. Tax Matters Agreement, between Cardinal Health, Inc. and CareFusion
Corporation, substantially in the form filed with the Commission as Exhibit 10.2
to Amendment No. 2 to the Company’s Registration Statement on Form 10 on May 14,
2009.

 

3. Employee Matters Agreement, between Cardinal Health, Inc. and CareFusion
Corporation, substantially in the form filed with the Commission as Exhibit 10.3
to Amendment No. 2 to the Company’s Registration Statement on Form 10 on May 14,
2009.

 

4. Transition Services Agreement, between Cardinal Health, Inc. and CareFusion
Corporation, substantially in the form filed with the Commission as Exhibit 10.2
to Amendment No. 4 to the Company’s Registration Statement on Form 10 on May 14,
2009.

 

5. Master Intellectual Property License Agreement, between Cardinal Health, Inc.
and CareFusion Corporation, to be drafted.



--------------------------------------------------------------------------------

ANNEX B

Resale Pursuant to Regulation S or Rule 144A. Each Initial Purchaser understands
that the Securities have not been and will not be registered under the Act and
may not be offered or sold within the United States except pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Act. Each Initial Purchaser represents and agrees that it
has not offered or sold, and will not offer or sell, any Securities constituting
part of its allotment within the United States except in accordance with Rule
903 of Regulation S or Rule 144A. Accordingly, neither it nor its affiliates or
any persons acting on its or their behalf have engaged or will engage in any
directed selling efforts with respect to the Securities. Terms used in this
paragraph have the meanings given to them by Regulation S.

Resale Pursuant to Regulation S or Rule 144A. Each Initial Purchaser understands
that:

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. Person (other than a distributor), in each case, as defined in Rule
902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Act. Such Initial Purchaser agrees that, during such 40-day restricted period,
it will not cause any advertisement with respect to the Securities to be
published in any newspaper or periodical or posted in any public place and will
not issue any circular relating to the Securities, except such advertisements as
are permitted by and include the statements required by Regulation S.

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of the
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”



--------------------------------------------------------------------------------

SCHEDULE IV

Company Supplemental Disclosure Documents

1. Electronic Roadshow dated July 14, 2009.



--------------------------------------------------------------------------------

Exhibit A

FORM OF ESCROW AGREEMENT

 

 

ESCROW AGREEMENT

by and among

CAREFUSION CORPORATION,

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Trustee

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Escrow Agent and Securities Intermediary

Dated as of July 21, 2009

 

 



--------------------------------------------------------------------------------

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”), dated as of July [    ], 2009, is made
by and among CAREFUSION CORPORATION, a Delaware corporation (the “Company”),
DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking corporation, as trustee
under the Indenture referred to below (“Trustee”), and DEUTSCHE BANK TRUST
COMPANY AMERICAS, a New York banking corporation, as escrow agent and securities
intermediary (“Escrow Agent”).

RECITALS

A. The Notes. Pursuant to that certain indenture (the “Original Indenture”),
dated as of July     , 2009, by and among the Company and the Trustee, as
amended by the First Supplemental Indenture, dated as of July     , 2009 (the
“First Supplemental Indenture,” and together with the Original Indenture, the
“Indenture”), the Company has on the date hereof and concurrently with the
execution of this Agreement issued $250 million in aggregate principal amount of
its 4.125% notes due 2012 (the “2012 Notes”), $450 million in aggregate
principal amount of its 5.125% notes due 2014 (the “2014 Notes”) and $700
million in aggregate principal amount of its 6.375% notes due 2019 (the “2019
Notes”, and together with the 2012 Notes and the 2014 Notes, the “Notes”).
Simultaneously with the issuance of the Notes (the “Deposit Time”), the net
proceeds from the sale of the Notes and additional cash as set forth herein
shall be deposited into a segregated securities account with the Escrow Agent at
its office in New York, New York, Account No.             , in the name of
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee for the ratable benefit of the
Holders of the Notes (the “Proceeds Account”). The Proceeds Account and all
balances and investments from time to time therein (collectively, the “Account
Funds”) shall be under the control of the Trustee. Capitalized terms used but
not defined herein shall have the meanings assigned to them in the Indenture.

B. Distribution. The Company intends to use the net proceeds of the Notes held
in the Proceeds Account to pay a special distribution (the “Distribution”) to
its parent, Cardinal Health, Inc. (“Cardinal Health”) in connection with the
transfer by Cardinal Health to the Company of stock of certain entities holding
certain assets, liabilities and operations of the clinical and medical products
businesses (along with certain related miscellaneous assets and liabilities)
(the “Contribution”) and the subsequent separation of the Company from Cardinal
Health in the form of a distribution of at least 80% of the issued and
outstanding common stock of the Company to the shareholders of Cardinal Health
(the “Separation Transaction”). If the Separation Transaction is terminated or
the Contribution otherwise does not occur prior to certain dates as specified in
this Agreement, then the Notes must be redeemed at a redemption price equal to
101% of the offering price plus accrued interest to the redemption date.

C. Purpose. The parties hereto desire to set forth their agreement with regard
to (1) the administration of the Proceeds Account, (2) the creation and
perfection of a



--------------------------------------------------------------------------------

security interest in favor of the Trustee for the benefit of the Holders of the
Notes in the Collateral (as defined herein), and (3) the conditions upon which
Account Funds will be released from the Proceeds Account.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1. Security Interest.

1.1 Pledge and Assignment.

(a) At the Deposit Time, the Company shall deposit or cause to be deposited into
the Proceeds Account (i) all of the proceeds from the sale of the Notes, net of
all discounts and fees owed to Deutsche Bank Securities Inc., Goldman, Sachs &
Co. and UBS Securities LLC, as representatives of the initial purchasers
(collectively, the “Initial Purchasers”) under the Purchase Agreement, dated as
of July 14, 2009 (the “Purchase Agreement”) and (ii) $             of additional
cash. Concurrently with such deposit, the Company’s chief financial officer
shall provide a certificate to the Trustee that the amount of such deposit is
sufficient to make any payment that may be required under Section 3.3 hereof.
The Escrow Agent shall have no duty to solicit the Account Funds.

(b) The Company hereby irrevocably pledges, assigns and sets over to the
Trustee, and grants to the Trustee, for the ratable benefit of the Holders of
the Notes, a first priority continuing security interest in all of the Company’s
right, title and interest in and to all of the following (whether consisting of
investment securities, book-entry securities or other securities, security
entitlements, financial assets or other investment property, accounts, general
intangibles, instruments or documents, securities accounts, deposit accounts or
other bank, trust or cash collateral accounts, or other property, assets or
rights), whether now owned or existing or hereafter acquired or created
(collectively, the “Collateral”):

(i) this Agreement, the Proceeds Account and the Account Funds;

(ii) all funds, letters of credit, depository receipts, investment securities,
book-entry securities or other securities, security entitlements, financial
assets or other investment property from time to time held or deposited in, or
credited to, the Proceeds Account and all securities entitlements in respect
thereof, including, without limitation, the Account Funds and all certificates
and instruments, if any, from time to time, representing or evidencing the
Proceeds Account or the Account Funds;



--------------------------------------------------------------------------------

(iii) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the then existing Collateral; and

(iv) to the extent not otherwise included, all Proceeds (as such term is defined
in the Uniform Commercial Code as in effect in the State of New York (the
“Code”) in respect of the foregoing.

(c) Except as expressly permitted by this Agreement, the Company shall have no
right to remove or withdraw from the Proceeds Account or the Account Funds any
financial asset, cash or other property now or hereafter credited to the
Proceeds Account or the Account Funds. If at any time the Escrow Agent shall
receive any entitlement order from the Trustee (including, without limitation,
any order directing the sale, transfer or redemption of any financial asset
credited to the Proceeds Account), the Escrow Agent shall comply with such
entitlement order, without further consent of the Company or any other Person.
Notwithstanding anything to the contrary contained herein, if at any time the
Escrow Agent shall receive conflicting entitlement orders from the Trustee and
the Company, the Escrow Agent shall follow the entitlement orders and
instructions of the Trustee and not the Company.

(d) For so long as the foregoing pledge, assignment and security interest
remains in effect, the Escrow Agent hereby waives any right of setoff, banker’s
lien, deduction, counterclaim, defense, recoupment or similar lien that it, in
its individual capacity, may have with respect to any or all of the Collateral.

1.2 Secured Obligations. This Agreement secures the due and punctual payment and
performance of all obligations and indebtedness of the Company, whether now or
hereafter existing, owing to the Holders of the Notes including, without
limitation, interest accrued thereon after the commencement of a bankruptcy,
reorganization or similar proceeding involving the Company to the extent
permitted by applicable law, whether or not an allowed claim (collectively, the
“Secured Obligations”).

1.3 Delivery of Collateral. All certificates or instruments, if any,
representing or evidencing the Collateral shall be held by or on behalf of the
Trustee pursuant hereto and shall be in suitable form for transfer by delivery,
or shall be accompanied by duly executed instruments of transfer or assignments
in blank, all in form and substance reasonably satisfactory to the Trustee, all
in form and substance sufficient to perfect the Trustee’s security interest in
such Collateral or shall be credited to the Proceeds Account, which shall be a
securities account maintained in accordance with Section 1.3(b) hereof. The
Company shall cause all such Collateral to or containing any Collateral to be
registered or held in the name of the Trustee, for the ratable benefit of the
Holders of the Notes, or such of its nominees as the Trustee shall direct and
the Company shall approve (which approval shall not be unreasonably withheld).
In addition, the Trustee shall have the right at any time to exchange
certificates or instruments representing or evidencing the Collateral for
certificates or instruments of smaller or larger denominations.



--------------------------------------------------------------------------------

(a) The Escrow Agent shall establish and maintain the Proceeds Account on its
books as an account segregated from all other custodial or collateral accounts
at its office in New York, New York.

(b) The Proceeds Account is and shall be maintained as a “securities account”
within the meaning of Article 8 of the UCC. The Escrow Agent agrees that it is
acting as a “securities intermediary” with respect to the Collateral. The Escrow
Agent shall treat all property (whether investment property, financial asset,
security, instrument, cash or otherwise) credited to the Proceeds Account as a
“financial asset” within the meaning of Section 8-102(a)(9) of the UCC, as in
effect on the date hereof and as “financial assets” under Section 8-501(a) of
the UCC, as in effect on the date hereof. Subject to the other terms and
conditions of this Agreement, all funds or other property accepted by the Escrow
Agent pursuant to this Agreement shall be promptly credited to the Proceeds
Account (or the Escrow Agent will indicate by book-entry that the property has
been credited to the Proceeds Account) and held in the Proceeds Account for the
benefit of the Trustee and for ratable benefit of the Holders of the Notes. All
proceeds of the Account Funds shall remain credited to the Proceeds Account
until withdrawn in accordance with this Agreement.

(c) All Collateral shall be retained in the Proceeds Account pending
disbursement pursuant to the terms hereof. All proceeds of, interest earned on,
and other dividends, distributions or amounts paid with respect to, any
Collateral shall be credited to and retained in the Proceeds Account, and the
Escrow Agent shall invest and reinvest the same in accordance with Section 2.1
hereof. In all events, any monies or property so invested or reinvested and any
securities, investment property and financial assets acquired thereby shall be
(i) held as Collateral in the Proceeds Account, (ii) subject in all respects to
the security interest created hereby and (iii) otherwise subject to the terms
hereof.

(d) No financial asset credited to the Proceeds Account will be registered in
the name of the Company, payable to the order of the Company or specially
endorsed to the Company unless such financial asset has been further endorsed to
the Escrow Agent or in blank.

1.4 Further Assurances. Prior to, contemporaneously herewith, and at any time
and from time to time hereafter, the Company shall, at its sole expense, execute
and deliver to the Trustee such other instruments and documents, and take all
further action as the Trustee deems necessary or as the Trustee may reasonably
request to confirm, perfect or maintain the perfection and priority of the
security interest of the Trustee granted or purported to be granted hereby or to
enable the Trustee to exercise and enforce its rights and remedies hereunder
with respect to any Collateral, and the Company shall take all necessary action
to preserve and protect the security interest created hereby as a first
priority, perfected Lien and encumbrance upon the Collateral.



--------------------------------------------------------------------------------

1.5 Maintaining the Proceeds Account. So long as this Agreement is in full force
and effect:

(a) The Company shall establish and maintain the Proceeds Account with the
Escrow Agent in accordance with this Agreement, and the Proceeds Account shall
at all times remain under the exclusive dominion and control of the Trustee;

(b) It shall be a term and condition of the Proceeds Account, notwithstanding
any term or condition to the contrary in any other agreement relating to the
Proceeds Account, that the Account Funds shall only be used as provided in
Article 3 below;

(c) The Escrow Agent shall maintain the Proceeds Account and all securities
entitlements and other positions carried in the Proceeds Account solely in its
capacity as Escrow Agent and shall not assert any claim to or interest in the
Proceeds Account or any such securities entitlement or other positions except in
such capacity; and

(d) The Escrow Agent shall maintain a record of all securities, instruments,
checks and other remittance items received in the Proceeds Account.

1.6 Transfer and Other Liens. The Company agrees that it shall not (i) sell,
assign (by operation of law or otherwise) or otherwise dispose of, or grant any
option with respect to, any of the Collateral or (ii) create or suffer to exist
any Lien upon or with respect to any of the Collateral, except for the security
interest granted to the Trustee pursuant to this Agreement or in connection with
the Indenture. The Trustee agrees that it shall not cause or permit the Proceeds
Account or any Account Funds to become subject to any Lien created or arising
through the Trustee, except for the security interest granted to the Trustee
pursuant to this Agreement or in connection with the Indenture and
non-consensual liens arising by operation of law. The Company shall pay the fees
and expenses of the Escrow Agent as provided in Section 5.3 below, and the
Escrow Agent shall have no right to lien, or attach the funds held in, the
Proceeds Account for any fees, expenses, costs or other amounts that may be due
to the Escrow Agent.

1.7 Attorneys-in-Fact. The Company hereby irrevocably appoints each of the
Trustee and the Escrow Agent as its attorney-in-fact, coupled with an interest,
with full authority in the place and stead of the Company and in the name of the
Company or otherwise, from time to time in the Trustee’s or the Escrow Agent’s
reasonable discretion but without any obligation to take any action and to
execute any instrument which is necessary or advisable or which the Trustee or
the Escrow Agent may deem necessary or advisable to accomplish the purposes of
this Agreement, including, without limitation, to receive, endorse and collect
all instruments made payable to the Company representing any interest payment,
dividend or other distribution in respect of the Collateral or any



--------------------------------------------------------------------------------

part thereof and to give full discharge for the same, and the expenses
(including, without limitation, reasonable legal fees and expenses) of the
Trustee and the Escrow Agent incurred in connection therewith shall be payable
by the Company and shall be deemed Secured Obligations hereunder.

1.8 Trustee May Perform. Without limiting the authority granted under
Section 1.7 hereof and except with respect to the failure of the Company to
deliver investment instructions, which shall be governed by Section 2.1 hereof,
if the Company fails to perform any agreement contained herein, the Trustee or
the Escrow Agent may, but shall not be obligated to, itself perform, or cause
performance of, such agreement, and the expenses of the Trustee or the Escrow
Agent incurred in connection therewith shall be payable by the Company and shall
be deemed Secured Obligations hereunder.

1.9 Agreements with Respect to the Proceeds Account. The Escrow Agent and the
Company confirm that other than standard agreements relating to setting up the
Proceeds Account, there are no other agreements between them other than this
Agreement relating to the Proceeds Account. In the event of a conflict between
any such other agreement and this Agreement, this Agreement shall control. The
Escrow Agent confirms that it has not received notice of any claim with respect
to the Proceeds Account or the Account Funds other than the claim of the Trustee
and the Holders of the Notes.

 

2. Investment and Liquidation of Account Funds. Account Funds shall be invested
and reinvested by the Escrow Agent on the following terms and conditions:

2.1 Required Investments. As soon as practicable upon deposit of the Account
Funds, the Escrow Agent shall invest, at the specific written direction of the
Company, all amounts on deposit in the Proceeds Account in readily accessible,
unrestricted money market funds that are solely invested in Government
Securities. Account Funds held by the Escrow Agent in the Proceeds Account
shall, at the written direction of the Company, be invested and reinvested by
the Escrow Agent prior to the occurrence of a Special Mandatory Redemption Event
(as defined below) or an Event of Default under the Indenture; provided,
however, that the Company’s directions shall be limited to investments or
reinvestments in readily accessible, unrestricted money market funds that are
solely invested in Government Securities. The Escrow Agent hereby agrees that
any investments made in accordance with this Article 2 shall be permitted under
this Agreement provided that the Trustee shall at all times have control (as
such term is defined in Section 8-106 of the UCC) over such investments. The
Escrow Agent shall have no obligation to invest or reinvest the Account Funds if
deposited with the Escrow Agent after 11:00 a.m. (New York Time) on such day of
deposit. Instructions received after 11:00 a.m. (New York Time) will be treated
as if received on the following business day. Any interest or other income
received on such investment and reinvestment of the Proceeds Account shall
become part of the Proceeds Account and any losses incurred on such investment
and reinvestment of the Proceeds Account shall be debited against the Proceeds
Account. If a selection is not made and a written direction not given to the
Escrow Agent, the Account Funds shall remain uninvested with no liability for



--------------------------------------------------------------------------------

interest therein. It is agreed and understood that the entity serving as Escrow
Agent may earn fees associated with the investments outlined above in accordance
with the terms of such investments. In no event shall the Escrow Agent be deemed
an investment manager or adviser in respect of any selection of investments
hereunder. It is understood and agreed that the Escrow Agent or its affiliates
are permitted to receive additional compensation that could be deemed to be in
the Escrow Agent’s economic self-interest for (1) serving as investment adviser,
administrator, shareholder servicing agent, custodian or sub-custodian with
respect to certain of the investments, (2) using affiliates to effect
transactions in certain investments and (3) effecting transactions in
investments.

2.2 Interest. All interest and other amounts earned on the Account Funds shall
be reinvested in accordance with the terms hereof and will be subject to the
security interest granted hereunder to the Trustee and to no other Liens.

2.3 Limitation of Trustee’s and Escrow Agent’s Liability. In no event shall the
Trustee or the Escrow Agent have any liability to the Company or any other
Person for (a) investing (including reinvestment and liquidation) the funds from
time to time in the Proceeds Account in accordance with the provisions of this
Article 2, regardless of whether greater income or a higher yield could have
been obtained had the Escrow Agent invested such funds in other money market
funds, except for liability arising out of the gross negligence or willful
misconduct of the Trustee or the Escrow Agent or (b) not complying with any
direction of the Company with respect to the investment or reinvestment of funds
in the Proceeds Account to the extent that any such direction is inconsistent
with this Article 2.

2.4 Monthly Statements. The Escrow Agent shall provide to the Company monthly
statements identifying transactions, transfers or holdings of Proceeds Account
and each such statement shall be deemed to be correct and final upon receipt
thereof by the Company unless the Escrow Agent is notified in writing, by the
Company, to the contrary within thirty (30) business days of the date of such
statement.

 

3. Disposition of Collateral Upon Certain Events.

3.1 Release of Account Funds for the Distribution. Subject to Section 3.2 below,
at the sole expense of the Company, and concurrently with, and conditioned upon,
the Escrow Agent’s and the Trustee’s receipt of a certificate from the chief
financial officer and secretary of the Company substantially in the form of
Exhibit A hereto (the “Release Certificate”) (a) the Escrow Agent shall transfer
the funds on deposit in the Proceeds Account in immediately available funds in
accordance with the transfer instructions contained in such Release Certificate;
(b) the Trustee and the Escrow Agent shall deliver to the Company a release of
security interest with respect to the Collateral as of the Contribution Date (as
defined below), in the form of Exhibit B hereto, duly executed by the Trustee
and the Escrow Agent, and the Trustee and the Escrow Agent shall take all
further actions, if any, that are reasonably requested and deemed necessary by
the Company to terminate the Trustee’s security interest in the Collateral as of
(i) in



--------------------------------------------------------------------------------

the case of Section 3.2 (a) below, the date of the Contribution (the
“Contribution Date”) or (ii) in the case of Section 3.2(b) below, the Special
Redemption Date (as defined in Section 3.3), and, on such date, all funds
transferred by the Escrow Agent in accordance with the provisions of this
Section 3.1 shall automatically be deemed to be free and clear of the Trustee’s
security interest provided herein; and (c) the Escrow Agent shall release to the
Company all funds remaining in the Proceeds Account, if any, after complying
with the transfer instructions in the Release Certificate. Notwithstanding the
above, the delivery of the Release Certificate shall be deemed to occur
concurrently with the release of funds in accordance with this Section 3.1. The
Company covenants and agrees not to deliver a Release Certificate unless the
conditions set forth in Section 3.2 below have been satisfied. The Escrow Agent
and the Trustee may conclusively rely on the Release Certificate.

3.2 Conditions to Release. The funds on deposit in the Proceeds Account shall be
released in accordance with Section 3.1 (i) in the case of Section 3.2(a) below,
immediately following the consummation of the Contribution or (ii) in the case
of Section 3.2(b) below, the date of the Abandonment Announcement if no Event of
Default has occurred and is continuing under the Indenture and one of the
following conditions have been met (based solely on the Release Certificate
confirming that such conditions have been satisfied):

(a) the Contribution shall have been consummated substantially in accordance
with the Separation Agreement (after giving effect to any waivers or amendments
of immaterial terms and conditions) and the funds on deposit in the Proceeds
Account will be applied to make the Distribution; or

(b) the making by Cardinal Health of a public announcement (an “Abandonment
Announcement”) that it has determined to abandon the Separation prior to 2:00
p.m. (New York City time) on November 1, 2009 (the “Redemption Trigger Date”).

3.3 Special Mandatory Redemption. If (i) the Escrow Agent receives on or prior
to the Redemption Trigger Date the Release Certificate certifying that Cardinal
Health has made an Abandonment Announcement prior to the Redemption Trigger Date
or (ii) the Escrow Agent has not received, on or prior to the Redemption Trigger
Date the Release Certificate certifying as to the matters listed in
Section 3.2(a) or Section 3.2(b) (each, a “Special Mandatory Redemption Event”),
then the Escrow Agent shall promptly notify the Trustee in writing and the
Trustee, on the next business day, shall on behalf of the Company send a
Redemption Notice (as defined below) to each Holder notifying such Holders that
all of the outstanding Notes shall be redeemed on the day which is five business
days from the earlier of the date of the Abandonment Announcement and the
Redemption Trigger Date (the “Special Redemption Date”). The Trustee will
instruct the Escrow Agent to, and in accordance with such instruction the Escrow
Agent shall, release the Account Funds to the paying agent for the Notes solely
to redeem the Notes on the Special Redemption Date at a redemption price equal
to 101% of the offering price of the



--------------------------------------------------------------------------------

Notes plus accrued and unpaid interest to the redemption date (the “Redemption
Payment”). The Trustee shall mail or cause to be mailed on the Business Day
following the Special Mandatory Redemption Event, by first class mail, a notice
of redemption (the “Redemption Notice”), to be prepared by the Company, to each
holder of Notes at such holder’s registered address appearing in the Security
Register which notice shall state:

(a) the Special Redemption Date and the Redemption Payment;

(b) the name and address of the Paying Agent;

(c) that the Notes must be surrendered to the Paying Agent to collect the
redemption price;

(d) that, unless the Company defaults in making such Redemption Payment,
interest on the Notes ceases to accrue on and after the Special Redemption Date;
and

(e) that no representation is made as to the correctness of the CUSIP and/or
ISIN numbers, if any, listed in such notice or printed on the Notes.

After the Redemption Payment has been paid in full, any excess proceeds shall be
transferred to the Company.

3.4 Payment of Redemption Payment. The Redemption Payment will be considered
paid on the date due if the Paying Agent, if other than the Company or a
Subsidiary thereof, holds as of 10:00 a.m. (New York time) on the Redemption
Date money in immediately available funds and sufficient to pay the Redemption
Payment. If the Redemption Date is a Legal Holiday at a place of payment,
payment may be made at that place on the next succeeding day that is not a Legal
Holiday, and no interest shall accrue on such payment for the intervening
period.

3.5 Remedies Upon Default. If any Event of Default shall have occurred and be
continuing under the Indenture:

(a) The Trustee may, but shall not be obligated to, without notice to the
Company except as required by law and at any time or from time to time, direct
the Escrow Agent to draw upon any letters of credit, liquidate any Government
Securities and transfer all funds in the Proceeds Account to the Paying Agent to
apply such funds in accordance with Section 4.4 of the Indenture, and subject to
the terms of this Agreement, for the benefit of the Holders of the Notes.

(b) The Escrow Agent and/or the Trustee may also exercise in respect of the
Collateral, in addition to the other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party under
the Code (whether or not the Code applies to the affected Collateral), and may
also, without notice



--------------------------------------------------------------------------------

except as specified below, sell the Collateral or any part thereof in one or
more parcels at public or private sales, at any of the Trustee’s or the Escrow
Agent’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as the Trustee may deem commercially reasonable. The
Company agrees that, to the extent notice of sale shall be required by
applicable law, at least ten days’ notice to the Company of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Trustee and the Escrow Agent shall not
be obligated to make any sale of Collateral regardless of notice of sale having
been given. The Trustee or the Escrow Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned.

(c) Any cash held by the Escrow Agent as Collateral and all net cash proceeds
received by the Trustee or the Escrow Agent in respect of any sale or
liquidation of, collection from, or other realization upon, all or any part of
the Collateral may, in the sole discretion of the Trustee, be held by the
Trustee or the Escrow Agent as collateral for, and/or then or at any time
thereafter be applied (after payment of any costs and expenses incurred in
connection with any sale, liquidation or disposition of or realization upon the
Collateral, including reasonable attorney’s fees and expenses, and the payment
of any amounts payable to the Trustee or the Escrow Agent) in whole or in part
by the Trustee or the Escrow Agent for the ratable benefit of the Holders of the
Notes against, all or any part of the Secured Obligations in such order as the
Trustee shall elect. Any surplus of such cash or cash proceeds held by the
Trustee or the Escrow Agent and remaining after payment in full of all the
Secured Obligations and the reasonable out-of-pocket costs and expenses incurred
by and amounts payable to the Trustee or the Escrow Agent hereunder or under the
Indenture shall be paid over to the Company or as a court of competent
jurisdiction shall direct in writing.

 

4. Representations and Warranties.

4.1 Representation and Warranties of the Company. The Company hereby represents
and warrants that:

(a) The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement.

(b) This Agreement has been duly and validly authorized, executed and delivered
by the Company and (assuming due authorization, execution and delivery by the
Trustee and the Escrow Agent) constitutes a valid and binding agreement of the
Company enforceable against the Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforceability is considered in a proceeding at
law or in equity), and except that rights to indemnification and contribution
thereunder may be limited by public policy relating thereto.



--------------------------------------------------------------------------------

(c) The execution, delivery and performance of this Agreement by the Company
will not conflict with or result in a breach or violation of any of the terms or
provisions of, impose any lien, charge or encumbrance (except as contemplated by
this Agreement) upon any property or assets of the Company pursuant to, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement, license or instrument to which the Company is a
party or by which the Company is bound or to which any of the property or assets
of the Company is subject, nor will such actions result in any violation of the
provisions of the charter or bylaws of the Company or any statute or any order,
rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any of its properties or assets.

(d) Except as has been granted and is in full force and effect, no consent,
approval, authorization or order of, or filing, registration or qualification
with, any such court or governmental agency or body is required for the
execution, delivery and performance of this Agreement, other than filings of
Code financing statements.

(e) There are no legal or governmental proceedings pending to which the Company
is a party or of which any property or assets of the Company is the subject
which would reasonably be expected to have a material adverse effect on the
operations, management, financial position, results of operations or business of
the Company, and to the Company’s knowledge, no such proceedings have been
threatened by governmental authorities or others.

(f) The Company has not taken, and will not take, any action that might cause
the pledge of the Collateral pursuant to this Agreement to violate Section 7 of
the Exchange Act, or any rule or regulation thereunder, including, without
limitation, Regulation T (12 C.F.R. Part 220), Regulation U (12 C.F.R. Part 221)
or Regulation X (12 C.F.R. Part 224) of the Board of Governors of the Federal
Reserve System.

(g) Upon the delivery to the Escrow Agent of the initial deposit in the Proceeds
Account and (as to this Agreement) the filing of a Uniform Commercial Code
financing statement with the Secretary of State of the State of Delaware, the
Trustee will have a valid, duly perfected first priority security interest in
the Collateral as security for the payment and performance of the Secured
Obligations for the benefit of the Trustee and the Holders of the Notes, and
enforceable as such against all creditors of the Company and any Persons
purporting to purchase any of the Collateral from the Company. The actions,
recordings and filings described in the immediately preceding sentence are the
only actions, recordings and filings necessary to perfect the rights of the
Trustee in all of the Collateral.

(h) All information set forth herein relating to the Collateral is accurate and
complete in all material respects.



--------------------------------------------------------------------------------

4.2 Indemnity. The Company shall indemnify and hold harmless the Trustee, the
Escrow Agent and their respective directors, officers, agents and employees,
from and against any and all claims, actions, obligations, damages, losses,
liabilities and expenses, including, without limitation, defense costs,
investigative fees and costs, reasonable legal fees and claims for damages
incurred in any action or proceeding between the parties hereto or in disputes
with third parties or otherwise, arising from or in connection with the
Trustee’s and/or the Escrow Agent’s acceptance of, or performance under, this
Agreement, except to the extent that such liability, expense or claim is
directly attributable to the gross negligence or willful misconduct of the
Trustee or the Escrow Agent.

4.3 Termination. This Agreement shall automatically terminate upon the first to
occur of (a) the release of all of the Collateral pursuant to Section 3.1 hereof
or (b) payment and performance in full in immediately available funds of the
Secured Obligations. The provisions of Section 4.2, Section 5.1, Section 5.3 and
Article 6 hereof shall survive any termination or discharge or satisfaction of
this Agreement as well as the resignation or removal of the Trustee or the
Escrow Agent.

 

5. Escrow Agent.

5.1 Limitation of the Escrow Agent’s Liability; Responsibilities of the Escrow
Agent.

(a) Except as otherwise provided herein, the Escrow Agent’s responsibility and
liability under this Agreement shall be limited as follows: (i) the Escrow Agent
does not represent, warrant or guaranty to the Trustee or the Holders of the
Notes from time to time the performance of the Company; (ii) the Company shall
remain solely responsible for all aspects of its business and conduct; and
(iii) the Escrow Agent is not obligated to supervise, inspect or inform the
Company or any third party of any matter referred to in this Section 5.1(a). In
no event shall the Escrow Agent be liable for acting in accordance with or
relying upon any instruction, notice, demand, certificate or document from the
Company or any entity acting on behalf of the Company properly delivered in
accordance with the terms hereof.

(b) No implied covenants or obligations shall be inferred from this Agreement
against the Escrow Agent, nor shall the Escrow Agent be bound by the provisions
of any agreement beyond the specific terms hereof. Specifically and without
limiting the foregoing, the Escrow Agent shall in no event have any liability in
connection with its investment, reinvestment or liquidation, in good faith and
in accordance with the terms hereof, of any funds held by it hereunder,
including without any limitation any liability for any delay not resulting from
its bad faith, gross negligence or willful misconduct in such investment,
reinvestment or liquidation, any fees, costs, loss of principal or income
incident to any such delay.



--------------------------------------------------------------------------------

(c) The Escrow Agent shall not be called upon to advise any party as to selling
or retaining, or taking or refraining from taking any action with respect to,
any securities or other property deposited hereunder.

(d) No provision of this Agreement shall require the Escrow Agent to expend its
own funds or otherwise incur any financial liability in the performance of any
of its duties hereunder.

(e) The Escrow Agent shall not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of the Escrow Agent (including but not limited to
any act or provision of any present or future law or regulation or governmental
authority, or any act of God or war).

(f) The Escrow Agent may act through its agent and shall only be responsible for
the willful misconduct or gross negligence of any agent.

(g) The Escrow Agent may consult with counsel of its own selection and the
advice of such counsel shall be full and complete authorization and protection
from liability in respect of any action taken, suffered or omitted by it
hereunder in good faith and in reliance thereon.

(h) The Escrow Agent shall be entitled to conclusively rely upon any order,
judgment, certification, demand, notice, instrument or other writing delivered
to it hereunder without being required to determine the authenticity or the
correctness of any fact stated therein or the propriety or validity or the
service thereof. The Escrow Agent may act in conclusive reliance upon any
instrument or signature believed by it to be genuine and may assume that any
person purporting to give receipt or advice to make any statement or execute any
document in connection with the provisions hereof has been duly authorized to do
so. All instructions given to the Escrow Agent shall be in writing.

5.2 Substitution of the Escrow Agent. The Escrow Agent may resign by giving no
less than 30 Business Days’ prior written notice to the Company and the Trustee.
Such resignation shall take effect upon the later to occur of (i) delivery of
all Collateral maintained by the Escrow Agent hereunder and copies of any books,
records, plans and other documents in the Escrow Agent’s possession relating to
such Collateral or this Agreement to a successor agent approved by the Company
(which approval shall not be unreasonably withheld or delayed) and (ii) the
Company, the Trustee and such successor agent entering into this Agreement or
any written successor agreement no less favorable to the interests of the
Holders of the Notes and the Trustee than this Agreement and the taking of such
other steps as may be necessary to give the successor agent a first priority
perfected security interest in the Proceeds Account and the other Collateral,
and the Escrow Agent shall thereupon be discharged of any obligations arising
under this Agreement after the effective date of such resignation. If the
Company is unable to agree upon a successor agent within ten (10) days after
such notice, the Escrow Agent may, in



--------------------------------------------------------------------------------

its sole discretion, apply to a court of competent jurisdiction for the
appointment of a successor agent. The costs and expenses (including its
attorneys’ fees and expenses) incurred by the Escrow Agent in connection with
such proceeding shall be paid by the Company.

5.3 Expenses. The Company will upon demand pay to the Escrow Agent the amount of
any and all reasonable expenses, including, without limitation, the reasonable
fees, expenses and disbursements of its counsel, experts and agents retained by
the Escrow Agent that the Escrow Agent may incur in connection with (a) the
custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, (b) the exercise or enforcement of any
of the rights of the Trustee and the Holders of the Notes hereunder or (c) the
failure by the Company to perform or observe any of the provisions hereof.

 

6. Miscellaneous.

6.1 Waiver. The parties hereto may specifically waive any breach of this
Agreement by the other parties, but no such waiver shall be deemed to have been
given unless such waiver is in writing, signed by the waiving party, and
specifically designates the breach waived, nor shall any such waiver constitute
a continuing waiver of similar or other breaches.

6.2 Invalidity. If, for any reason whatsoever, any one or more of the provisions
of this Agreement shall be held or deemed to be inoperative, unenforceable or
invalid in a particular case or in all cases, such circumstances shall not have
the effect of rendering any of the other provisions of this Agreement
inoperative, unenforceable or invalid, and the inoperative, unenforceable or
invalid provision shall be construed as if it were written so as to effectuate,
to the maximum extent possible, the parties’ intent.

6.3 Assignment. This Agreement shall inure to and be binding upon the parties
and their respective successors and permitted assigns; provided, however, that
the Company may not assign its rights or obligations hereunder without the
express prior written consent of the Trustee. Any such purported assignment in
violation of this Section 6.3 shall be null and void.

6.4 Choice of Law. The existence, validity, construction, operation and effect
of any and all terms and provisions of this Agreement shall be determined in
accordance with and governed by the laws of the State of New York, without
regard to the principles of choice of law thereof (other than Section 5-1401 and
Section 5-1402 of the New York General Obligations Law). Regardless of any
provision in any other agreement, New York shall be the “securities
intermediary’s jurisdiction” for purposes of Section 9-305 and Section 8-110 of
the Code.

6.5 Entire Agreement; Amendments. This Agreement and the Indenture contain the
entire agreement among the parties with respect to the subject matter hereof



--------------------------------------------------------------------------------

and supersede any and all prior agreements, understandings and commitments with
respect thereto, whether oral or written; provided, however, that this Agreement
is executed and accepted by the Trustee and the Escrow Agent subject to all
terms and conditions of the Trustee’s acceptance of the trust under the
Indenture, as fully as if said terms and conditions were set forth at length
herein. This Agreement may be amended only by a writing signed by duly
authorized representatives of all parties. The Trustee and the Escrow Agent may
execute an amendment to this Agreement only if the requisite consent of the
Holders of the Notes required by Section 9.02 of the Indenture has been
obtained, unless no such consent is required by such Section 9.01 of the
Indenture.

6.6 Notices. All notices, requests, instructions, orders and other
communications required or permitted to be given or made under this Agreement to
a party hereto shall be delivered in writing by hand delivery or overnight
delivery, or shall be delivered by facsimile or telephonically with confirmation
in writing not more than twenty-four hours following such facsimile or
telephonic notice. A notice given in accordance with the preceding sentence
shall be deemed to have been duly given upon the sending thereof, except for
notice to the Trustee or the Escrow Agent, which shall be deemed given only when
received. Notices should be addressed as follows:

To the Company:

CareFusion Corporation

3750 Torrey View Court,

San Diego, California 92130

Attention: Joan Stafslien

Facsimile: (858) 617-2300

With a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Rod Miller, Esq.

Facsimile: (212) 310-8007

To Trustee:

Deutsche Bank Trust Company Americas

60 Wall Street, 27th Floor, Mail Stop NYC60-2710

New York, NY 10005

Attention: Manager Corporates Team – CareFusion Corporation

Facsimile number: (732) 578-4593



--------------------------------------------------------------------------------

With a copy to:

Deutsche Bank National Trust Company

25 DeForest Avenue

Second Floor, MS SUM01-0105

Summit, NJ 07901

Fax: 732-578-4635

Attention: Manager Corporates Team – CareFusion Corporation

To the Escrow Agent:

Deutsche Bank Trust Company Americas

60 Wall Street, 27th Floor, Mail Stop NYC60-2710

New York, NY 10005

Attention: Manager Corporates Team – CareFusion Corporation

Facsimile number: (732) 578-4593

With a copy to:

Deutsche Bank National Trust Company

25 DeForest Avenue

Second Floor, MS SUM01-0105

Summit, NJ 07901

Fax: 732-578-4635

Attention: Manager Corporates Team – CareFusion Corporation

or at such other address, facsimile number or phone number as the specified
entity most recently may have designated in writing in accordance with this
Section 6.6 to the other parties.

6.7 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile shall be effective as delivery of
a manually executed counterpart of this Agreement.

6.8 Trustee. In connection with the appointment and in acting hereunder, the
Trustee, in its capacity as Trustee, is entitled to all rights, privileges,
benefits, immunities, protection and indemnities provided to it under the
Indenture.



--------------------------------------------------------------------------------

6.9 U.S.A. Patriot Act. The parties hereto acknowledge that in accordance with
Section 326 of the USA Patriot Act the Escrow Agent, like all financial
institutions and in order to help fight the funding of terrorism and money
laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account with Deutsche Bank Trust Company Americas. The parties to this
Agreement agree that they will provide the Escrow Agent with such information as
it may request in order for the Escrow Agent to satisfy the requirements of the
USA Patriot Act.

(Signature Page Follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day first written above.

 

THE COMPANY: CAREFUSION CORPORATION By:  

 

Name:   Title:   TRUSTEE: DEUTSCHE BANK TRUST COMPANY AMERICAS By:  

 

Name:   Title:   By:  

 

Name:   Title:   ESCROW AGENT: DEUTSCHE BANK TRUST COMPANY AMERICAS By:  

 

Name:   Title:   By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE A

OBLIGOR:

 

Name of Signer

 

Title

 

Specimen Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

I hereby certify that the above signatures are the genuine signatures of duly
elected or appointed officers and officials of this corporation and that they
have qualified and are acting as such.

 

Date:                                         

  By:  

 

   

 



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Release Certificate]

CAREFUSION CORPORATION

Date:                    

The undersigned, Edward Borkowski and Joan Stafslien, in his or her capacity as
chief financial officer and secretary, respectively, hereby certifies to
Deutsche Bank Trust Company Americas, as trustee (the “Trustee”) and Deutsche
Bank Trust Company Americas, as escrow agent and securities intermediary (the
“Escrow Agent”), pursuant to Section 3.1 of the Escrow Agreement (the “Escrow
Agreement”), dated as of July [    ], 2009, by and among CareFusion Corporation
(the “Company”), the Trustee and the Escrow Agent, that (capitalized terms used
herein and not defined shall have the meaning set forth in the Escrow
Agreement):

(1) No Event of Default has occurred and is continuing under the Indenture.

(2) [The Contribution has been consummated substantially in accordance with the
Separation Agreement (after giving effect to any waivers or amendments of
immaterial terms and conditions) and the funds on deposit in the Proceeds
Account will be applied to make the Distribution.] [Cardinal Health, Inc. has
made a public announcement that it has determined to abandon the Separation as
of [            ] [a.m.][p.m.] (New York City time) on [            ], 2009.

The Company hereby requests the Escrow Agent to transfer the funds on deposit in
the Proceeds Account, on [            ], 2009, in immediately available funds as
follows:

 

Payee

  

Amount to be

Transferred

  

Wire Instructions



--------------------------------------------------------------------------------

The Company hereby requests the Trustee and the Escrow Agent to terminate and
release the Trustee’s security interest in the Collateral in accordance with
Section 3.1 of the Escrow Agreement.

 

CAREFUSION CORPORATION By:  

 

Name:   Title:   By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT B

[Form of Release of Security Interest]

Deutsche Bank Trust Company Americas

[ADDRESS]

Date:                    

CareFusion Corporation

3750 Torrey View Court,

San Diego, California 92130

Attention:

Facsimile:

Re: Release of Security Interest

Ladies and Gentlemen:

Reference is hereby made to that certain Escrow Agreement dated as of July
[    ], 2009, by and among CareFusion Corporation (the “Company”), Deutsche Bank
Trust Company Americas, as Trustee, and Deutsche Bank Trust Company Americas, as
Escrow Agent.

By its signature below, and in reliance on the Release Certificate of the
Company dated as of the date hereof, each of the Escrow Agent and the Trustee
hereby terminates and releases the Trustee’s security interest in the
Collateral.



--------------------------------------------------------------------------------

This Release of Security Interest may be executed in one or more counterparts
(including by facsimile), each of which shall be deemed an original and all of
which, taken together, shall constitute one and the same instrument.

Very truly yours,

 

Deutsche Bank Trust Company Americas,

as Trustee

By:  

 

Name:   Title:  

Deutsche Bank Trust Company Americas,

as Escrow Agent

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit B

FORM OF OPINION TO BE DELIVERED BY WEIL, GOTSHAL & MANGES LLP

1. The Company has all requisite corporate power and authority to execute and
deliver the Agreement and to perform its obligations thereunder. The execution,
delivery and performance of the Agreement by the Company have been duly
authorized by all necessary corporate action on the part of the Company. The
Agreement has been duly and validly executed and delivered by the Company.

2. The Company has all requisite corporate power and authority to execute and
deliver the Notes. The execution, delivery of the Notes by the Company have been
duly authorized by all necessary corporate action on the part of the Company.
The Notes have been duly and validly executed and delivered by the Company and,
when delivered to and paid for by the Initial Purchasers as contemplated by the
Purchase Agreement (assuming the due authentication thereof by the Trustee),
will constitute valid and legally binding obligations of the Company enforceable
against the Company in accordance with their terms and will be entitled to the
benefits of the Indenture, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject to, as to enforceability,
to general principles of equity, including principles of commercial
reasonableness, good faith and fair dealing (regardless of whether enforcement
is sought in a proceeding at law or in equity).

3. The Company has all requisite corporate power and authority to execute and
deliver the Indenture and to perform its obligations thereunder. The execution,
delivery and performance of the Indenture by the Company have been duly
authorized by all necessary corporate action on the part of the Company. The
Indenture has been duly and validly executed and delivered by the Company and
(assuming the due authorization, execution and delivery thereof by the Trustee)
constitutes the legal, valid and binding obligation of the Company, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

4. The Company has all requisite corporate power and authority to execute and
deliver the Registration Rights Agreement and to perform its obligations
thereunder. The execution, delivery and performance of the Registration Rights
Agreement by the Company have been duly authorized by all necessary corporate
action on the part of the Company. The Registration Rights Agreement has been
duly and validly executed and delivered by the Company and (assuming the due
authorization, execution and delivery thereof by the Representatives)
constitutes the legal, valid and binding obligation of the Company, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity), except that rights
to indemnification and contribution thereunder may be limited by federal or
state securities laws or public policy relating thereto.

 

B-1



--------------------------------------------------------------------------------

5. The Company has all requisite corporate power and authority to execute and
deliver the Escrow Agreement and to perform its obligations thereunder. The
execution, delivery and performance of the Escrow Agreement by the Company have
been duly authorized by all necessary corporate action on the part of the
Company. The Escrow Agreement has been duly and validly executed and delivered
by the Company and (assuming the due authorization, execution and delivery
thereof by the Escrow Agent and the Trustee) constitutes the legal, valid and
binding obligation of the Company, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity), except that rights to indemnification and contribution thereunder
may be limited by federal or state securities laws or public policy relating
thereto.

6. No consent, approval, waiver, license or authorization or other action by or
filing with any New York, Delaware corporate or federal governmental authority
is required in connection with the execution and delivery by the Company of the
Agreement, the consummation by the Company of the transactions contemplated
thereby or the performance by the Company of its obligations thereunder, except
for federal and state securities or blue sky laws, as to which we express no
opinion in this paragraph.

7. The execution and delivery by the Company of the Notes, the Indenture, the
Registration Rights Agreement, the Escrow Agreement and the Agreement and
performance of its obligations thereunder will not conflict with, constitute a
default under, or violate (i) any of the terms, conditions or provisions of the
Certificate of Incorporation or by-laws of the Company, (ii) any of the terms,
conditions or provisions of the contracts listed on Schedule A, (iii) New York,
Delaware corporate or federal law or regulation (other than federal and state
securities or blue sky laws, as to which we express no opinion in this
paragraph), or (iv) any judgment, writ, injunction, decree, order or ruling of
any court or governmental authority binding on the Company of which we are
aware.

8. The statements set forth in the Time of Sale Information and the Final
Offering Memorandum under the captions “Description of the Notes” and “Exchange
Offer; Registration Rights,” insofar as they purport to constitute a summary of
the terms of the Notes and the Indenture, are accurate in all material respects
and under the caption “Description of Credit Facilities” insofar as it purports
to describe the provisions of the documents referred to therein are accurate in
all material respects.

9. The statements in the Time of Sale Information and the Final Offering
Memorandum under the caption “Certain U.S. Federal Income Tax Consequences,”
insofar as they constitute statements of U.S. federal income tax law or legal
conclusions with respect thereto, constitute, and subject to the limitations set
forth therein, fairly summarize the matters referred to therein in all material
respects.

10. The Company is not, nor immediately after the sale of the Notes and the
application of the proceeds from such sale (as described in the Time of Sale
Information and the Final Offering Memorandum under the caption “Use of
Proceeds”) will be, an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.



--------------------------------------------------------------------------------

11. Assuming (i) the representations of the Initial Purchasers and the Company
contained in the Purchase Agreement are true, correct and complete,
(ii) compliance by the Initial Purchasers and the Company with their respective
covenants set forth in the Purchase Agreement, (iii) the accuracy of the
representations and warranties made in accordance with the Purchase Agreement
and the Offering Memorandum by purchasers to whom the Initial Purchasers
initially resell the Notes and (iv) that purchasers to whom the Initial
Purchasers initially resell the Notes receive a copy of the Offering Memorandum
prior to such sale or a preliminary offering memorandum containing a section
captioned “Transfer Restrictions” that is substantially similar to the section
captioned “Transfer Restrictions” in the Offering Memorandum, it is not
necessary in connection with the offer, sale and delivery of the Notes to the
Initial Purchasers pursuant to the Purchase Agreement or the offer and resales
of the Notes by the Initial Purchasers, in the manner contemplated by the
Purchase Agreement and described in the Offering Memorandum, to register the
Notes under the Securities Act of 1933, as amended, or to qualify the Indenture
under the Trust Indenture Act of 1939, as amended.



--------------------------------------------------------------------------------

FORM OF NEGATIVE ASSURANCE LETTER TO BE DELIVERED BY WEIL, GOTSHAL

& MANGES LLP

Subject to the foregoing, we confirm to you that, on the basis of the
information we gained in the course of performing the services referred to
above, no facts have come to our attention which cause us to believe that
(i) the Pricing Disclosure Package, as of the Time of Sale, contained any untrue
statement of a material fact or omitted to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, or (ii) the Offering Memorandum, as of its
date or as of the date hereof, contained or contains any untrue statement of a
material fact or omitted or omits to state any material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.



--------------------------------------------------------------------------------

Exhibit C

FORM OF OPINIONS TO BE DELIVERED BY CAREFUSION IN-HOUSE COUNSEL

1. The Company is a corporation validly existing and in good standing under the
laws of the State of Delaware and has all requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted as described in the Time of Sale Information and the
Final Offering Memorandum.

2. To the best of my knowledge, there are (i) no legal or governmental
proceedings pending or threatened that would need to be described in the Time of
Sale Information or the Final Offering Memorandum and (ii) no contract or
document that would need to be described in the Time of Sale Information or the
Final Offering Memorandum, if, for both clauses (i) and (ii) above, the Time of
Sale Information or the Final Offering Memorandum were a prospectus included in
a registration statement under the Act.

3. The execution and delivery by the Company of the Notes, the Indenture, the
Registration Rights Agreement, the Escrow Agreement and this Agreement and
performance of its obligations thereunder will not conflict with, constitute a
default under, or violate (i) any of the terms conditions or provisions of the
certificate of incorporation or bylaws of the Company, (ii) the terms of any of
the agreements listed on Schedule A hereto, (iii) California, Delaware or
federal law or regulation (other than federal and state securities or blue sky
laws, as to which I express no opinion in this paragraph), or (iv) any judgment,
writ, injunction, decree, order or ruling of any court or governmental authority
binding on the Company of which I am aware.

4. The Exchange Securities (as defined in the Registration Rights Agreement)
have been duly authorized by the Company.

5. Except for permits and similar authorizations required under the securities
or Blue Sky laws of certain jurisdictions (as to which I express no opinion), no
consent, approval, authorization or other order of any regulatory body,
administrative agency or other governmental body of the State of Delaware or the
State of California is legally required for the valid issuance and sale of the
Notes to the Initial Purchasers in the manner contemplated by the Agreement.

6. The statements in the Time of Sale Information and the Final Offering
Memorandum under the heading “Business – Legal Proceedings – FDA Consent Decree”
(the “Regulatory Statements”), insofar as such Regulatory Statements constitute
summaries of documents or legal proceedings or refer to matters of law or legal
conclusions, are accurate and complete in all material respects and present
fairly the information purported to be shown.

Based upon my participation in the preparation of the Time of Sale Information
and the Final Offering Memorandum and upon my review and discussion of the
contents thereof, nothing has come to my attention that would lead me to believe
that the Time of Sale Information at the Time of Sale (which I assume to be the
date of the Agreement) contained any untrue statement of a material fact or
omitted to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, or that the Final Offering Memorandum, as of its date or the Closing
Date, contained or contains an untrue statement of a material fact or omitted or
omits to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they

 

C-1



--------------------------------------------------------------------------------

were made, not misleading. In making the statements in the immediately
proceedings sentence, I am not expressing any opinion on the financial
statements or financial exhibits and other financial data included therein or
omitted therefrom and I am not responsible for the adequacy or accuracy of the
derivation or compilation from the Company’s accounting records of the financial
data included in the Time of Sale Information or the Final Offering Memorandum.

 

C-2



--------------------------------------------------------------------------------

Exhibit D

[Letterhead of Cardinal Health, Inc.]

Deutsche Bank Securities Inc.

Goldman, Sachs & Co.

UBS Securities LLC

As Representatives of the

several Initial Purchasers

listed in Schedule 1 hereto

July 14, 2009

Ladies and Gentleman:

CareFusion Corporation (the “Company”) and the Representatives, on behalf of the
initial purchasers thereunder (the “Initial Purchasers”) are parties to the
Purchase Agreement dated the date hereof (the “Purchase Agreement”), which
provides for the sale by the Company to the Initial Purchasers of $250 million
aggregate principal amount of the Company’s 4.125% Notes due 2012 (the “2012
Notes”), $450 million aggregate principal amount of the Company’s 5.125% Notes
due 2014 (the “2014 Notes”) and $700 million aggregate principal amount of the
Company’s 6.375% Notes due 2019 (the “2019 Notes” and, together with the 2012
Notes and the 2014 Notes, the “Securities”). Capitalized terms used and not
otherwise defined herein have the meanings assigned to them in the Purchase
Agreement.

As an inducement to the Initial Purchasers to enter into the Purchase Agreement,
Cardinal Health, Inc. (“Cardinal Health”) has agreed to enter into this letter
agreement. This letter agreement shall automatically terminate and Cardinal
Health shall cease to have any further obligation hereunder upon consummation of
the Separation Transaction and release of the funds held in the Escrow Account
to the Company.

Cardinal Health hereby irrevocably and unconditionally guarantees to each of the
Initial Purchasers, as a primary obligor and not merely as a surety, the
compliance by the Company with its obligations, including without limitation,
the due and punctual payment in full of all indemnification, contribution,
reimbursement and other payment obligations of the Company under the Purchase
Agreement pursuant to the indemnification and contribution provisions contained
in Section 9 therein and the expense reimbursement provisions contained in
Section 7 therein.

Cardinal Health agrees that this is a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Initial Purchasers to the Company or any balance of any deposit account or
credit on the books of any Initial Purchaser in favor of the Company or any
other person.

No amendment or waiver of any provision of this letter agreement, nor any
consent or approval to any departure therefrom, shall in any event be effective
unless the same shall be in writing and signed by the parties hereto.

 

D-1



--------------------------------------------------------------------------------

The terms and conditions of this letter agreement shall inure to the benefit of
and be binding upon the respective successors and assigns of the parties.
Nothing in this letter agreement, express or implied, is intended to confer upon
any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this letter agreement, except as expressly provided in this letter agreement.

This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York.

This letter agreement may be signed in one or more counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument. If any provision of this letter agreement, including any
phrase, sentence or clause, is inoperative or unenforceable for any reason, such
circumstances shall not have the effect of rendering the provision in question
inoperative or unenforceable in any other case or circumstance, or of rendering
any other provision or provisions herein contained invalid, inoperative or
unenforceable to any extent whatsoever. This letter agreement constitutes the
entire agreement between the parties pertaining to the subject matter hereof.
Any and all other prior written or oral agreements existing between the parties
hereto regarding such subject matter are expressly canceled.

 

D-2



--------------------------------------------------------------------------------

Very truly yours, Cardinal Health, Inc. By:  

 

Name:   Title:  

 

D-3